Exhibit 10.51

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

Dated as of July 11, 2003

 

Among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as the Lenders,

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as the Agent

 

and

 

FASL LLC,

 

as the Borrower

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

   2

    1.1  

  

Definitions

   2

    1.2  

  

Accounting Terms; UCC Terms

   21

    1.3  

  

Interpretive Provisions

   21

ARTICLE 2 TERM LOANS

   22

    2.1  

  

Term Loans

   22

ARTICLE 3 INTEREST AND FEES

   23

    3.1  

  

Interest

   23

    3.2  

  

[Reserved]

   23

    3.3  

  

Maximum Interest Rate

   23

    3.4  

  

Fees

   24

ARTICLE 4 PAYMENTS AND PREPAYMENTS

   24

    4.1  

  

Loans

   24

    4.2  

  

Termination of Facility

   24

    4.3  

  

Payments by the Borrower

   25

    4.4  

  

[Reserved]

   26

    4.5  

  

Apportionment, Application and Reversal of Payments

   26

    4.6  

  

Indemnity for Returned Payments

   26

    4.7  

  

Agent’s and Lenders’ Books and Records; Monthly Statements

   27

    4.8  

  

Mandatory Prepayments of Loans

   27

ARTICLE 5 TAXES, YIELD PROTECTION AND ILLEGALITY

   28

    5.1  

  

Taxes

   28

    5.2  

  

Illegality

   29

    5.3  

  

Increased Costs and Reduction of Return

   29

    5.4  

  

Funding Losses

   29

    5.5  

  

Inability to Determine Rates

   30

    5.6  

  

Automatic Conversion of LIBOR Rate Loans to Base Rate Loans

   30

    5.7  

  

Certificates of Lenders

   30

    5.8  

  

Survival

   30

ARTICLE 6 COLLATERAL

   31

    6.1  

  

Perfection and Protection of Security Interest.

   31

    6.2  

  

Title to, Liens on, and Sale and Use of Collateral

   31



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    6.3  

  

Access and Examination; Confidentiality

   31

ARTICLE 7 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

   32

    7.1  

  

Books and Records

   32

    7.2  

  

Financial Information

   32

    7.3  

  

Notices to the Lenders

   34

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

   36

    8.1  

  

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

   36

    8.2  

  

Validity and Priority of Security Interest

   37

    8.3  

  

Organization and Qualification

   37

    8.4  

  

Corporate Name; Prior Transactions

   37

    8.5  

  

Subsidiaries and Affiliates

   37

    8.6  

  

Financial Statements and Projections

   37

    8.7  

  

Solvency

   38

    8.8  

  

Debt

   38

    8.9  

  

Distributions

   38

    8.10

  

Title to Property

   38

    8.11

  

[Reserved]

   38

    8.12

  

Litigation

   38

    8.13

  

Restrictive Agreements

   38

    8.14

  

Labor Disputes

   38

    8.15

  

Environmental Laws

   39

    8.16

  

No Violation of Law

   39

    8.17

  

No Default

   39

    8.18

  

ERISA Compliance

   40

    8.19

  

Taxes

   40

    8.20

  

Regulated Entities

   40

    8.21

  

Use of Proceeds; Margin Regulations

   40

    8.22

  

Copyrights, Patents, Trademarks and Licenses, etc

   41

    8.23

  

No Material Adverse Change

   41

    8.24

  

Full Disclosure

   41

    8.25

  

Governmental Authorization

   41

    8.26

  

Insurance

   41

ARTICLE 9 AFFIRMATIVE AND NEGATIVE COVENANTS

   42

    9.1  

  

Taxes and Other Obligations

   42

    9.2  

  

Corporate Existence and Good Standing

   42

    9.3  

  

Compliance with Law and Agreements; Maintenance of Licenses

   42

    9.4  

  

Maintenance of Property

   43

 

ii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    9.5  

  

Insurance

   43

    9.6  

  

Environmental Laws

   43

    9.7  

  

Compliance with ERISA

   44

    9.8  

  

Mergers, Consolidations or Sales

   44

    9.9  

  

Distributions; Capital Change; Restricted Investments

   45

    9.10

  

Transactions Affecting Collateral or Obligations

   45

    9.11

  

Guaranties

   45

    9.12

  

Debt

   45

    9.13

  

Prepayment

   46

    9.14

  

Transactions with Affiliates

   46

    9.15

  

Investment Banking and Finder’s Fees

   47

    9.16

  

Business Conducted

   47

    9.17

  

Liens

   47

    9.18

  

Fiscal Year

   47

    9.19

  

Adjusted Tangible Net Worth

   47

    9.20

  

EBITDA

   48

    9.21

  

Fixed Charge Coverage Ratio

   48

    9.22

  

Use of Proceeds

   48

    9.23

  

Interest Rate Protection

   49

    9.24

  

Further Assurances

   49

    9.25

  

Impairment of Intercompany Transfers

   49

    9.26

  

No Speculative Transactions

   50

ARTICLE 10 CONDITIONS PRECEDENT

   50

    10.1

  

Conditions to Effectiveness

   50

ARTICLE 11 DEFAULT; REMEDIES

   53

    11.1

  

Events of Default

   53

    11.2

  

Remedies

   55

ARTICLE 12 TERM AND TERMINATION

   57

    12.1

  

Term and Termination

   57

    12.2

  

Termination of Existing Loan Agreement and Mutual Release

   57

ARTICLE 13 AMENDMENTS; WAIVER; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

   57

    13.1

  

No Waivers; Cumulative Remedies

   57

    13.2

  

Amendments and Waivers

   58

    13.3

  

Assignments; Participations

   58

ARTICLE 14 THE AGENT

   60

 

iii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    14.1  

  

Appointment and Authorization

   60

    14.2  

  

Delegation of Duties

   61

    14.3  

  

Liability of Agent

   61

    14.4  

  

Reliance by Agent-Related Persons

   61

    14.5  

  

Notice of Default

   62

    14.6  

  

Credit Decision

   62

    14.7  

  

Indemnification

   63

    14.8  

  

Agent in Individual Capacity

   63

    14.9  

  

Successor Agent

   63

    14.10

  

Withholding Tax

   64

    14.11

  

Collateral Matters.

   64

    14.12

  

Restrictions on Actions by Lenders; Sharing of Payments.

   65

    14.13

  

Agency for Perfection

   66

    14.14

  

Payments by Agent to Lenders

   66

    14.15

  

Concerning the Collateral and the Related Loan Documents

   66

    14.16

  

[Reserved]

   66

    14.17

  

Relation Among Lenders

   66

    14.18

  

Other Agents

   66

ARTICLE 15 MISCELLANEOUS

   67

    15.1  

  

Cumulative Remedies; No Prior Recourse to Collateral

   67

    15.2  

  

Severability

   67

    15.3  

  

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

   67

    15.4  

  

WAIVER OF JURY TRIAL

   68

    15.5  

  

Survival of Representations and Warranties

   68

    15.6  

  

Other Security and Guaranties

   68

    15.7  

  

Fees and Expenses

   69

    15.8  

  

Notices

   69

    15.9  

  

Waiver of Notices

   70

    15.10

  

Binding Effect

   71

    15.11

  

Indemnity of the Agent-Related Persons and the Lenders by the Borrower.

   71

    15.12

  

Limitation of Liability

   71

    15.13

  

Final Agreement

   71

    15.14

  

Counterparts

   72

    15.15

  

Captions

   72

    15.16

  

Right of Setoff

   72

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A – FORM OF GUARANTY

 

EXHIBIT B – FORM OF ENVIRONMENTAL INDEMNITY

 

EXHIBIT C – SUBORDINATION PROVISIONS

 

SCHEDULE A – PRINCIPAL AMORTIZATION SCHEDULE

 

SCHEDULE 8.3 – ORGANIZATION AND QUALIFICATIONS

 

SCHEDULE 8.5 – SUBSIDIARIES

 

SCHEDULE 8.8 – DEBT

 

SCHEDULE 8.10 – TITLE TO PROPERTY

 

SCHEDULE 8.12 – LITIGATION

 

SCHEDULE 8.15 – ENVIRONMENTAL LAW

 

SCHEDULE 8.22 – INTELLECTUAL PROPERTY

 

SCHEDULE 9.11 – GUARANTIES

 

SCHEDULE 9.14 – AFFILIATE TRANSACTIONS

 

SCHEDULE 9.17 – EXISTING LIENS

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

Amended and Restated Term Loan Agreement, dated as of July 11, 2003, among the
financial institutions listed on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GECC”) with an office at 401 Merritt Seven, 2nd Floor,
Norwalk, Connecticut 06856, as agent for the Lenders (in its capacity as agent
for itself and the Lenders, together with its successors or affiliates in such
capacity, the “Agent”), and FASL LLC, a Delaware limited liability company with
an office at One AMD Place M/S 150, P.O. Box 3453, Sunnyvale, California 94086,
as borrower (the “Borrower”).

 

W I T N E S S E T H

 

WHEREAS, Advanced Micro Devices, Inc., a Delaware corporation (“AMD”) and AMD
International Sales & Service, Ltd., a Delaware corporation (previously referred
to as AMD International Sales and Service, Ltd., “AMDISS”), as co-borrowers
previously entered into that certain Term Loan and Security Agreement dated as
of September 27, 2002 (the “Existing Loan Agreement”) with the Agent, GECC
Capital Markets Group, Inc., a Delaware corporation, as Sole Arranger and
Syndication Agent, Bank of America, N.A. (“BofA”), in its individual capacity
and as documentation agent, and GECC, BofA, and Merrill Lynch Capital
(collectively, the “Lenders”), pursuant to which the Lenders have made term
loans to AMD and AMDISS in an initial aggregate amount equal to $110,000,000 of
which $89,375,000 is outstanding as of the date hereof (collectively, the
“Existing Loans”) secured by certain property, plant and equipment located at
AMD’s Fab 25 semiconductor manufacturing facility in Austin, Texas (the “Fab 25
Facility”), and certain accounts, inventory and other personal property;

 

WHEREAS, AMD desires to contribute and/or sell the Fab 25 Facility to the
Borrower and assign all of the Existing Loans and other obligations of AMD and
AMDISS under the Existing Loan Agreement to the Borrower;

 

WHEREAS, AMD and AMD (U.S.) Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of AMD (“AMD (U.S.) Holdings”), have entered into that
certain Capital Contribution Agreement dated as of June 30, 2003, pursuant to
which AMD has agreed to assign all of its right, title and interest in and to,
among other things, the Fab 25 Facility, to AMD (U.S.) Holdings;

 

WHEREAS, AMD (U.S.) Holdings and AMD Investments, Inc., a Delaware corporation
and wholly-owned subsidiary of AMD (U.S.) Holdings (“AMD Investments”), have
entered into that certain Capital Contribution Agreement dated as of June 30,
2003, pursuant to which AMD (U.S.) Holdings has agreed to assign all of its
right, title and interest in and to, among other things, the Fab 25 Facility, to
AMD Investments;

 

WHEREAS, AMD, AMDISS, AMD (U.S.) Holdings, AMD Investments, and Borrower have
entered into that certain Loan Assumption Agreement dated as of July 11, 2003
(the “Assignment Agreement”) pursuant to which (i) AMD has assigned all of its
rights and obligations under the Existing Loans to AMD (U.S.) Holdings, which in
turn, has assigned all of its rights and obligations under the Existing Loans to
AMD Investments, which in turn, has assigned all of its rights and obligations
under the Existing Loans to the Borrower, and (ii) the Borrower has assumed all
of Existing Loans and the obligations under the Existing Loans;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Borrower, AMD, AMD Investments, Fujitsu Limited, a corporation
organized under the laws of Japan (“Fujitsu”) and Fujitsu Microelectronics
Holding, Inc., a Delaware corporation, have entered into that certain
Contribution and Assumption Agreement dated as of June 30, 2003 (the
“Contribution Agreement”), pursuant to which AMD Investments has agreed to, and
AMD has agreed to cause AMD Investments to, among other things, (a) assign to
the Borrower all of the Existing Loans and its obligations under the Existing
Loan Agreement, and (b) convey to the Borrower by grant, bargain and sale deed
all of its right, title and interest in the Fab 25 Facility, and the Borrower
has agreed to accept the Existing Loans and the Fab 25 Facility.

 

WHEREAS, GECC, in its capacities as Agent and Lender under the Existing Loan
Agreement, BofA, in its capacities as Documentation Agent and Lender under the
Existing Loan Agreement, and Merrill Lynch Capital as Lender under the Existing
Loan Agreement have all agreed to consent to the assignment and transfer of the
Existing Loans and the contribution of the Fab 25 Facility to the Borrower on
the conditions set forth in the Contribution Agreement and to concurrently amend
and restate the Existing Loan Agreement on the terms set forth in this
Agreement, including, among others, the execution and delivery by AMD and
Fujitsu of guaranties to guaranty, on an individual and several basis in
proportion to their respective 60% and 40% ownership interest in the Borrower,
all of the obligations of the Borrower with respect to the Existing Loans and
the Existing Loan Agreement, as amended and restated on the terms set forth in
this Agreement and the continuation of the Liens evidenced by Article 6 of the
Existing Loan Agreement in favor of the Agent for the benefit of the Lenders to
secure AMD’s obligations under its guaranty;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree to amend and restate the Existing Loan Agreement to read as follows.

 

ARTICLE 1

 

INTERPRETATION OF THIS AGREEMENT

 

1.1 Definitions. As used herein:

 

“Accounts” means, in respect of the Borrower, all of the Borrower’s now owned or
hereafter acquired or arising accounts, and any other rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

 

2



--------------------------------------------------------------------------------

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Borrower, the Borrower’s net income after provision for income taxes for
such fiscal period, as determined on a consolidated basis in accordance with
GAAP and reported on the Financial Statements for such period, excluding any and
all of the following included in such net income: (a) gain arising from the sale
of any capital assets; (b) gain arising from any write-up in the book value of
any asset; (c) earnings of any Person, substantially all the assets of which
have been acquired by the Borrower or any Subsidiary in any manner, to the
extent realized by such other Person prior to the date of acquisition; (d)
earnings of any Person in which the Borrower or any Subsidiary has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by the Borrower or any such Subsidiary in the form of cash
distributions; (e) earnings of any Person to which assets of the Borrower or any
Subsidiary shall have been sold, transferred or disposed of, or into which the
Borrower or any Subsidiary shall have been merged, or which has been a party
with the Borrower or any Subsidiary to any consolidation or other form of
reorganization, prior to the date of such transaction; (f) gain arising from the
acquisition of debt or equity securities of the Borrower or any Subsidiary or
from cancellation or forgiveness of Debt; (g) gain arising from extraordinary
items, as determined in accordance with GAAP, or from any other non-recurring
transaction; (h) interest income; and (i) non-cash restructuring charges.

 

“Adjusted Tangible Assets” means all of the Borrower’s assets, determined on a
consolidated basis in accordance with GAAP, except: (a) deferred assets, other
than prepaid insurance and prepaid taxes; (b) patents, copyrights, trademarks,
trade names, franchises, goodwill, and other similar intangibles; and (c)
unamortized debt discount and expense.

 

“Adjusted Tangible Net Worth” means, at any date: (a) the book value (after
deducting related depreciation, obsolescence, amortization, valuation, and other
proper reserves as determined in accordance with GAAP) at which the Adjusted
Tangible Assets would be shown on a balance sheet of the Borrower at such date
prepared on a consolidated basis in accordance with GAAP less (b) the amount at
which the Borrower’s liabilities would be shown on such consolidated balance
sheet, including as liabilities all reserves for contingencies and other
potential liabilities which would be required to be shown on such balance sheet.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agent” has the meaning specified in the introductory paragraph.

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders and the Agent, pursuant to this Agreement and the other
Loan Documents.

 

3



--------------------------------------------------------------------------------

“Agent-Related Persons” means each of the Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Term Loans Outstanding” means, at any time, the unpaid principal
balance of the Loans.

 

“Agreement” means this Amended and Restated Term Loan Agreement.

 

“AMD” has the meaning specified in the recitals of this Agreement.

 

“AMD Guaranty” means the Secured Guaranty executed by AMD to guarantee the
Obligations under this Agreement, in substantially the form of Exhibit A-1.

 

“AMD Investments” has the meaning specified in the recitals of this Agreement.

 

“AMD Security Agreement” means the Security Agreement dated as of even date
herewith executed by AMD and AMDISS to secure AMD’s obligations under the AMD
Guaranty.

 

“AMDISS” has the meaning specified in the recitals of this Agreement.

 

“Anniversary Date” means each anniversary of the Closing Date.

 

“Applicable Margin” means (i) with respect to LIBOR Rate Loans, 4.00%, and (ii)
with respect to Base Rate Loans, in the event of an automatic conversion as
provided in Section 5.6, a percentage equal to (A)(1) the LIBOR Rate in effect
immediately prior to such automatic conversion plus (2) 4.00% minus (B) the Base
Rate in effect at the time of such automatic conversion.

 

“Assignee” has the meaning specified in Section 13.3(a).

 

“Assignment Agreement” has the meaning specified in the recitals of this
Agreement.

 

“Assignment and Acceptance” has the meaning specified in Section 13.3(a).

 

“Assignment of Rents and Leases” means the Assignment of Rents and Leases
entered into by AMD, in favor of the Agent for the benefit of the Lenders, dated
as of September 27, 2002 and assigned to the Borrower pursuant to the Assignment
Agreement, and amended as of the date hereof.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other counsel engaged by the Agent.

 

“BofA” has the meaning specified in the recitals of this Agreement.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means, as of any date of determination, the rate for one-month
nonfinancial commercial paper reported as being in effect on such day (unless
such day is not a Business Day, in which event the next preceding Business Day
will be used) by the Federal Reserve Board through the public information
telephone line of the Federal Reserve Bank of New York (which rate will, under
the current practices of the Board, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day) or, if such rate is not so
reported on such day or such next preceding Business Day, the average of the
quotations for one-month nonfinancial commercial paper of major money center
banks in New York City received at approximately 10:00 a.m., New York City time,
on such day (unless such day is not a Business Day, in which event the next
preceding Business Day will be used) by the Agent from three negotiable
commercial paper dealers of recognized standing selected by it.

 

“Base Rate Loan” means a Loan during any period in which it bears interest based
on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in San Francisco, California or New York, New York are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means all payments due (whether or not paid) in respect
of the cost of any fixed asset or improvement, or replacement, substitution, or
addition thereto, which has a useful life of more than one year, including those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service charges or in connection with a
Capital Lease.

 

“Capital Lease” means any lease of property by the Borrower or any Subsidiary
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Borrower.

 

“Change of Control” means

 

(a) the direct or indirect acquisition by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act), or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), of the power to elect, appoint or cause the election or appointment of at
least a majority of the members of the Board of Managers of the Borrower; or

 

5



--------------------------------------------------------------------------------

(b) any decrease in AMD’s or Fujitsu’s percentage ownership of, voting control
over or economic rights in the Borrower after the Closing Date; provided, that
no Change of Control shall have occurred if AMD or Fujitsu shall have
transferred up to 10% of the aggregate membership interest in the Borrower to
the other party so long as AMD and Fujitsu continue to own collectively 100% of
the aggregate membership interests of the Borrower.

 

“Closing Date” has the meaning specified in Section 10.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and regulations promulgated thereunder.

 

“Collateral” means, collectively, (i) the Fab 25 Facility, (ii) the Machinery &
Equipment, and (iii) all other real and personal property now existing or
hereafter acquired which may at any time be or become subject to a Lien in favor
of the Agent or the Lenders pursuant to the Collateral Documents or otherwise,
securing the payment and performance of the Obligations.

 

“Collateral Documents” means this Agreement, the Deed of Trust, the Assignment
of Rents and Leases, the Environmental Indemnity, the Reciprocal Easement
Agreement and any other agreement pursuant to which the Borrower or any other
Person provides a Lien on its assets in favor of the Lenders or the Agent for
the benefit of the Lenders to secure the Obligations and all financing
statements, fixture filings, assignments, acknowledgments and other filings,
documents and agreements made or delivered pursuant thereto.

 

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement or set forth in an Assignment and Acceptance
delivered pursuant to Section 13.3, and “Commitments” means, collectively, the
aggregate amount of the Commitments of all of the Lenders.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”),
radioactive substance, or any constituent of any such substance or waste.

 

“Contribution Agreement” has the meaning specified in the recitals of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Debt” means all liabilities, obligations and indebtedness of the Borrower or
any Subsidiary to any Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise, and
including, without in any way limiting the generality of the foregoing: (i) the
Borrower’s or any Subsidiary’s liabilities and obligations to trade creditors;
(ii) all Obligations; (iii) all obligations and liabilities of any Person
secured by any Lien on the Borrower’s or any Subsidiary’s property, even though
the Borrower or such Subsidiary shall not have assumed or become liable for the
payment thereof; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of the Borrower prepared on a consolidated basis in accordance with GAAP;
(iv) all obligations or liabilities created or arising under any Capital Lease
or conditional sale or other title retention agreement with respect to property
used or acquired by the Borrower or any Subsidiary, even if the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of the Borrower prepared on a consolidated basis in accordance with GAAP;
and (v) all obligations and liabilities under Guaranties. Notwithstanding the
foregoing, “Debt” shall exclude all accrued pension fund and other employee
benefit plan obligations and liabilities, all deferred taxes and all obligations
and liabilities in respect of Rate Protection Arrangements.

 

“Debt For Borrowed Money” means, as to any Person, Debt for borrowed money or as
evidenced by notes, bonds, debentures or similar evidences of any such Debt of
such Person, the deferred and unpaid purchase price of any property or business
(other than trade accounts payable incurred in the ordinary course of business
and constituting current liabilities) and all obligations under Capital Leases.

 

“Deed of Trust” means the Commercial Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Fixture Filing and Financing Statement from AMD, as
trustor, to the trustee named therein and for the Agent, as beneficiary, dated
September 27, 2002 and recorded in the real property records of Travis County,
Texas as instrument number 2002181719, as amended, amended and restated,
modified, supplemented or renewed and in effect from time to time, and assigned
to the Borrower pursuant to the Assignment Agreement, and amended as of the date
hereof.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Defaulting Lender” has the meaning specified in Section 2.6(i).

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%).
Each Default Rate shall be adjusted simultaneously with any change in the
applicable Interest Rate.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Machinery & Equipment permitted under Section 9.8.

 

7



--------------------------------------------------------------------------------

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of capital stock (or any
options or warrants for such stock) or membership interests of such Person,
other than distributions in capital stock (or any options or warrants for such
stock) or membership interests of the same class; or (b) the redemption or other
acquisition by such Person of any capital stock (or any options or warrants for
such stock) or membership interests of such Person.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.

 

“Domestic Cash” means, as of any date of determination, the amount on such date
of all Dollar-denominated cash, cash equivalents and short-term investments
(each determined in accordance with GAAP) of the Borrower and its U.S.
Subsidiaries on deposit or otherwise located in the United States on such date,
which cash and cash equivalents are not subject to any Liens (excluding Liens
permitted under clause (h) of the definition of “Permitted Liens”).

 

“EBITDA” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, Adjusted Net Earnings from Operations for
such period plus, to the extent deducted in computing such Adjusted Net Earnings
from Operations, the sum of (a) income tax expense, (b) interest expense, and
(c) depreciation and amortization expense.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended from time to time) which extends credit or buys loans as one of its
businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender and which, through its applicable lending office, is
capable of lending to Borrower without the imposition of any withholding or
similar taxes; provided that no Person determined by Agent to be acting in the
capacity of a vulture fund or distressed debt purchaser shall be an Eligible
Assignee and no Person or Affiliate of such Person (other than a Person that is
already a Lender) holding subordinated debt or stock issued by any Borrower
shall be an Eligible Assignee.

 

“Enhanced Covenant Period” means any period of one or more days that Net
Domestic Cash is less than the Target Cash Level.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

 

“Environmental Indemnity” means the Certificate and Indemnity Agreement
Regarding Hazardous Substances entered into by the Borrower in favor of the
Agent and the Lenders, in substantially the form of Exhibit B.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.

 

“Environmental Permits” has the meaning specified in Section 8.15(b).

 

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Environmental Cleanup Responsibility Acts” or
“Responsible Property Transfer Acts.”

 

“Equipment” means all of the Borrower’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including motor vehicles with respect to
which a certificate of title has been issued, aircraft, dies, tools, jigs, and
office equipment, as well as all of such types of property leased by the
Borrower and all of the Borrower’s rights and interests with respect thereto
under such leases (including options to purchase); together with all present and
future additions and accessions thereto, replacements therefor, component and
auxiliary parts and supplies used or to be used in connection therewith, and all
substitutes for any of the foregoing, and all manuals, drawings, instructions,
warranties and rights with respect thereto; located from time to time at the Fab
25 Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan; (e) the occurrence of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

9



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 11.1.

 

“Event of Loss” means, with respect to all or any portion of the Machinery &
Equipment and the Fab 25 Facility, any of the following: (a) any loss,
destruction or damage of such property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Fab 25 Facility” means the Borrower’s existing and after acquired real property
and improvements at its Fab 25 integrated circuit manufacturing facility and
ancillary facilities located in Austin, Texas as described in the Deed of Trust.

 

“FASL Japan” means Fujitsu AMD Semiconductor Limited, a Japanese corporation and
wholly-owned subsidiary of the Borrower.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Agent of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Section 8.6 or any other financial
statements required to be given to the Agent or the Lenders pursuant to this
Agreement.

 

“Fiscal Year” means the Borrower’s fiscal year for financial accounting
purposes. The current Fiscal Year of the Borrower will end on December 28, 2003.

 

10



--------------------------------------------------------------------------------

“Fujitsu” has the meaning specified in the recitals of this Agreement.

 

“Fujitsu Guaranty” means the Guaranty executed by Fujitsu to guarantee the
Obligations under this Agreement, in substantially the form of Exhibit A-2.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the Closing Date.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Grandfathering Rules” means that any actions taken by the Borrower or any of
its Subsidiaries and any events or circumstances occurring or arising during any
time that is not an Enhanced Covenant Period, which actions, events or
circumstances were permitted under the terms of this Agreement at the time
taken, occurring or arising, shall not constitute a breach of the applicable
covenant referencing such Enhanced Covenant Period during any subsequent
Enhanced Covenant Period notwithstanding that such actions, events or
circumstances would not have been permitted under such covenant, or would have
constituted such a breach, had such actions, events or circumstances been taken,
occurred or arisen during such Enhanced Covenant Period.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Intercreditor Agreement” means the Amended and Restated Intercreditor and
Subordination Agreement of even date herewith between the Agent and the
administrative agent for the lenders party to the Senior Credit Facility.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

 

11



--------------------------------------------------------------------------------

“Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, other materials and supplies of any kind, nature or description which
are or might be consumed in the Borrower’s business or used in connection with
the packing, shipping, advertising, selling or finishing of such goods,
merchandise and such other personal property, and all documents of title or
other documents representing them.

 

“Investments” has the meaning specified in the definition of Restricted
Investments.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 7.2(f), the projections for
the period from July 1, 2003 through June 30, 2007 contained in pages 9-13 of
the “AMD Board of Directors Newco Update” dated May 21, 2003, delivered to the
Agent prior to the Closing Date; and (b) thereafter, the projections most
recently received by the Agent pursuant to Section 7.2(f).

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof.

 

“LIBOR Business Day” means a Business Day on which dealings in Dollar deposits
are carried on in the London interbank market.

 

“LIBOR Period” means a period of 90 days.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by the
Agent equal to:

 

(a) the offered rate for deposits in Dollars for the applicable LIBOR Period
that appears on Telerate Page 3750 as of 11:00 a.m.(London time) on the second
full LIBOR Business Day next preceding the first day of such LIBOR Period
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication)of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.

 

“LIBOR Rate Loan” means a Loan during any period in which it bears interest
based on the LIBOR Rate.

 

12



--------------------------------------------------------------------------------

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Loan Documents” means this Agreement, the Parent Guaranties, the AMD Security
Agreement, the Collateral Documents, any other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing or
otherwise relating to the Obligations, the Collateral, or any other aspect of
the transactions contemplated by this Agreement.

 

“Loans” means the Existing Loans assigned to and assumed by the Borrower
pursuant to the Assignment Agreement.

 

“Machinery & Equipment” means all of the existing and after acquired personal
tangible assets, other than Inventory, now or hereafter located at the Fab 25
Facility.

 

“Machinery & Equipment Appraisal” has the meaning specified in Section
10.01(i)(vii).

 

“Majority Lenders” means at any time Lenders whose Pro Rata Shares aggregate
66 2/3% or more as such percentage is determined under the definition of Pro
Rata Share set forth herein.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or the Collateral taken as a whole; (b) a material impairment of the ability of
the Borrower to perform under any Loan Document and to avoid any Event of
Default; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document, or
(ii) the perfection or priority of any portion of the Agent’s Liens.

 

“Maximum Rate” has the meaning specified in Section 3.3.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Borrower or any ERISA
Affiliate.

 

13



--------------------------------------------------------------------------------

“Net Domestic Cash” means, at any time, Domestic Cash at such time minus
restricted cash (determined in accordance with GAAP) (or any refinancing,
renewal or extension thereof permitted under Section 9.12) at such time.

 

“Net Proceeds” means, as to any Disposition by a Person, proceeds in cash,
checks or other cash equivalent financial instruments as and when received by
such Person, net of: (a) the direct costs relating to such Disposition excluding
amounts payable to such Person or any Affiliate of such Person, and (b) sale,
use or other transaction taxes, and income taxes, paid or reasonably expected to
be payable by such Person as a direct result thereof. “Net Proceeds” shall also
include proceeds paid on account of any Event of Loss, net of (i) all of the
costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (ii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.

 

“Note” means, each Amended and Restated Promissory Note executed by the Borrower
pursuant to Section 2.1(c).

 

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from any extension of credit, issuance of any
letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
whether direct or indirect (including those acquired by assignment from others,
and any participation by the Agent and/or any Lender in the Borrower’s debts
owing to others), absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including all principal, interest,
charges, expenses, fees, attorneys’ fees, filing fees and any other sums
chargeable to the Borrower hereunder or under any of the other Loan Documents.

 

“Operating Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the Borrower dated as of June 30, 2003.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Parent Guaranties” means, collectively, the AMD Guaranty and the Fujitsu
Guaranty.

 

“Parents” means, collectively, AMD and Fujitsu.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions.

 

“Permitted Affiliate Investments” means Investments by the Borrower or any
Subsidiary in the Borrower or any Subsidiary, provided that the amount of all
such Permitted Affiliate Investments made by the Borrower or any U.S. Subsidiary
during any Enhanced Covenant Period (but subject to the Grandfathering Rules)
may not exceed $25,000,000 in the aggregate.

 

“Permitted Liens” means,:

 

(a) Liens for taxes not delinquent or statutory Liens for taxes provided that
the payment of such taxes which are due and payable is being contested in good
faith and by appropriate proceedings diligently pursued and as to which adequate
financial reserves have been established on Borrower’s books and records and a
stay of enforcement of any such Lien is in effect;

 

(b) the Agent’s Liens;

 

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or Environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds;

 

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands shall not result in a Material Adverse Effect;

 

(e) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided that they do not in the aggregate materially detract from the value of
the Real Estate or materially interfere with its use in the ordinary conduct of
the Borrower’s business;

 

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles);

 

15



--------------------------------------------------------------------------------

(g) Liens existing as of the Closing Date and set forth on Schedule 9.17.

 

(h) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any Restricted Subsidiary in excess of those set forth by
regulations promulgated by the FRB, and (ii) such deposit account is not
intended by the Borrower or any Restricted Subsidiary to provide collateral to
the depository institution;

 

(i) Liens on property which is not Collateral in respect of conditional sales
contracts or retention of title agreements in connection with the acquisition of
property permitted under this Agreement, provided that any such Lien shall
attach only to the property so acquired;

 

(j) Liens securing Debt permitted under clause (vii) of Section 9.12; provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Debt, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value (determined at the time of incurrence of
such Indebtedness), whichever is lower, of the property being acquired and (iii)
the property financed by such Debt is not being affixed to the Fab 25 Facility
in such a manner that the removal thereof would materially adversely affect the
Fab 25 Facility and its operations;

 

(k) the renewal, extension or replacement of any Lien that was, at the time such
Lien was incurred or assumed, permitted hereunder, provided that (i) any such
renewal, extension or replacement Lien encumbers the same property as the Lien
being renewed, extended or replaced and shall not extend to any additional
property not encumbered by the prior Lien and (ii) the Debt secured by such
renewal, extension or replacement Lien is then permitted hereunder;

 

(l) Liens permitted under the Grandfathering Rules under Section 9.17(b); and

 

(m) Liens securing Debt described in Section 9.12(ix) (but only to the extent of
Liens on the property subject to the lease financing described therein), and
Liens securing Debt described in Section 9.12(x) (but only to the extent of
Liens on property other than the Collateral).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

16



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

 

“Premises” means the land and all buildings, improvements, and fixtures thereon
and all tenements, hereditaments, and appurtenances belonging or in any way
appertaining thereto, which constitutes all of the real property in which the
Borrower has any interest.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders.

 

“Rate Protection Arrangements” means (a) any and all rate swap transactions,
basis swaps, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, or (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement (any such master
agreement, together with any related schedules, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, a “Master
Agreement), including but not limited to any such obligations or liabilities
under any Master Agreement.

 

“Real Estate” means all of the present and future interests of the Borrower, as
owner, lessee, or otherwise, in the Premises, including any interest arising
from an option to purchase or lease the Premises or any portion thereof.

 

“Reciprocal Easement Agreement” means the Reciprocal Easement Agreement dated as
of August 1, 1996, entered into by AMD and AMD Texas Properties, LLC, as
amended, and assigned to the Borrower by AMD pursuant to the Assignment
Agreement.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

17



--------------------------------------------------------------------------------

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer or chief financial
officer of the Borrower, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer of the Borrower, or any
other officer having substantially the same authority and responsibility.

 

“Restricted Investment” means, as to any Person, any acquisition of property by
such Person in exchange for cash or other property, whether in the form of an
acquisition of stock, debt, or other indebtedness or obligation, or the purchase
or acquisition of any other property, or a loan, advance, capital contribution,
or subscription (collectively, “Investments”), except the following: (a)
acquisitions of Equipment in the ordinary course of business to be used in the
business of the Borrower or its Subsidiaries; (b) acquisitions of Inventory and
intellectual property in the ordinary course of business; (c) acquisitions of
current assets acquired in the ordinary course of business of the Borrower or
its Subsidiaries; (d) acquisitions of direct obligations of the United States of
America, or any agency thereof, or obligations guaranteed by the United States
of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States or
any state thereof having capital and surplus aggregating at least $100,000,000;
(f) acquisitions of commercial paper given a rating of “A2” or better by
Standard & Poor’s Corporation or “P2” or better by Moody’s Investors Service,
Inc. and maturing not more than 90 days from the date of creation thereof; (g)
Rate Protection Arrangements; (h) Permitted Affiliate Investments; (i) any
Investment made as the result of the receipt of non-cash consideration from an
asset sale permitted under Section 9.8; and (j) loans or advances to employees
of the Borrower or any Restricted Subsidiary not to exceed $2,000,000 at any
time outstanding, provided that such Investments shall not exceed (i)
$50,000,000 in Fiscal Year 2003, (ii) $275,000,000 in Fiscal Year 2004 and (iii)
$125,000,000 in Fiscal Year 2005, and provided further that to the extent any of
the Investment baskets set forth in the immediately preceding clauses (i), (ii)
and (iii) are not fully utilized, the unused amount may be carried over to
subsequent Fiscal Years until utilized.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

18



--------------------------------------------------------------------------------

“Senior Credit Facility” means the Amended and Restated Loan and Security
Agreement dated as of July 7, 2003, as amended, by and among AMD, AMDISS and the
financial institutions party thereto as “Lenders” and Bank of America, N.A., as
administrative agent (or any refinancing, renewal or extension thereof).

 

“Solvent” means when used with respect to any Person that at the time of
determination:

 

(i) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

 

(ii) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

 

(iii) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

 

(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Termination Date” means June 30, 2006.

 

“Subordinated Parent Debt” mean unsecured loans provided from time to time from
either of the Parents or its Affiliates to the Borrower, which loans shall be
subordinated to the Obligations pursuant to an instrument in writing
satisfactory in form and substance to the Agent and the Majority Lenders and
containing subordination provisions substantially in the form set forth in
Exhibit C.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.

 

19



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Rate Protection
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Protection Arrangement, (a) for any date
on or after the date such Rate Protection Arrangements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Rate Protection
Arrangement, as determined by the Borrower based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Rate Protection Arrangements (which may include any of the Lenders).

 

“Target Cash Level” means, for any period, the applicable cash level set forth
below for such period:

 

Period

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

Third quarter of fiscal year 2003

  $130,000,000

Fourth quarter of fiscal year 2003

  $130,000,000

First quarter of fiscal year 2004

  $130,000,000 Second quarter of fiscal year 2004 through Full fiscal year 2005
  $120,000,000

Full fiscal year 2006

  $100,000,000

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by each Lender’s net income by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Lender or the Agent, as the case may be, is organized or maintains a
lending office.

 

“UCC” means the Uniform Commercial Code (or any successor statute) of the State
of New York or of any other state the laws of which are required by Division 9
thereof to be applied in connection with the issue of perfection of security
interests.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“U.S. Subsidiary” means any Subsidiary of the Borrower that is organized under
the laws of the United States or any State thereof or that maintains its chief
executive office in the United States.

 

20



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Borrower, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

1.2 Accounting Terms; UCC Terms. (a) Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations
hereunder shall be computed, unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method for
inventory valuation as used in the preparation of the Financial Statements. (b)
Subject to the preceding subsection (a), any term used herein which is defined
in the UCC and which is not otherwise defined in this Agreement shall have the
same meaning when used herein as is given to such term in the UCC. (c) If GAAP
shall have been modified after the Closing Date and the application of such
modified GAAP shall have a material effect on any financial computations
hereunder (including the computations required for the purpose of determining
compliance with the financial covenants set forth in Article 9), then such
computations shall be made and the financial statements, certificates and
reports due hereunder shall be prepared, and all accounting terms not otherwise
defined herein shall be construed, in accordance with GAAP as in effect prior to
such modification, unless and until the Majority Banks and the Borrower shall
have agreed upon the terms of the application of such modified GAAP.

 

1.3 Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(i) The term “including” is not limiting and means “including without
limitation.”

 

(ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

21



--------------------------------------------------------------------------------

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

 

ARTICLE 2

 

TERM LOANS

 

2.1 Term Loans.

 

(a) Assignment of Loans. The obligations under the promissory notes evidencing
the Existing Loans outstanding under the Existing Loan Agreement have been
assigned from AMD and AMDISS to, and assumed by, the Borrower pursuant to the
Assignment Agreement. The outstanding principal amount of such notes as of the
Closing Date is set forth opposite each Lender’s name on the signature pages of
this Agreement.

 

(b) Notation. The Agent shall record on its books the principal amount of the
Existing Loans owing to each Lender. In addition, each Lender is authorized, at
such Lender’s option, to note the date and amount of each payment or prepayment
of principal of such Lender’s Loans in its books and records, including computer
records, such books and records constituting presumptive evidence, absent
manifest error, of the accuracy of the information contained therein.

 

(c) Amended and Restated Notes. As additional evidence of the indebtedness of
the Borrower to each Lender resulting from the Loans made by such Lender and
assumed by the Borrower, the Borrower shall execute and deliver for account of
each Lender an Amended and Restated Promissory Note, dated as of July 11, 2003,
in the amount set forth opposite each Lender’s name on the signature pages of
this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 3

 

INTEREST AND FEES

 

3.1 Interest.

 

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate and
Sections 3.1(a)(i) or (ii), as applicable, but not to exceed the Maximum Rate
described in Section 3.3. Except as otherwise provided herein, the outstanding
Obligations shall bear interest as follows:

 

(i) For all LIBOR Rate Loans and other Obligations (other than Base Rate Loans)
at a fluctuating per annum rate equal to the LIBOR Rate plus the Applicable
Margin; and

 

(ii) For all Base Rate Loans at a fluctuating per annum rate equal to the Base
Rate plus the Applicable Margin.

 

Each change in the Base Rate shall be reflected in the interest rate described
in clause (ii) above as of the effective date of such change. All interest
charges shall be computed on the basis of a year of 360 days and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year). Interest accrued on all Loans will be payable in arrears on
the last Business Day of each calendar quarter hereafter.

 

(b) Default Rate. If any Default or Event of Default occurs and is continuing
and the Majority Lenders in their discretion so elect, then, while any such
Default or Event of Default is outstanding, all of the Obligations shall bear
interest at the Default Rate applicable thereto and such interest shall be
payable upon demand from time to time.

 

3.2 [Reserved]

 

3.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.3, have been paid or accrued if the interest rates
otherwise set forth in this Agreement had at all times been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate

 

23



--------------------------------------------------------------------------------

had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rates otherwise set forth in this Agreement, at
all times, been in effect over (b) the amount of interest actually paid or
accrued under this Agreement. In the event that a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, the Agent and/or such Lender shall refund to the
Borrower such excess.

 

3.4 Fees. The Borrower agrees to pay to the Agent for the account of the Lenders
a non-refundable amendment fee equal to $100,000 on the Closing Date, which fee
shall be fully earned by the Lenders when paid on the Closing Date.

 

ARTICLE 4

 

PAYMENTS AND PREPAYMENTS

 

4.1 Loans. The Borrower shall repay to the Lenders the aggregate principal
amount of the Loans in consecutive quarterly installments, commencing on
September 30, 2003, with subsequent installments payable on the last Business
Day of each calendar quarter thereafter to and including the Stated Termination
Date, as more particularly set forth on Schedule A hereto; provided, however,
that the last such installment shall be in the amount necessary to repay in full
the aggregate unpaid principal amount of the Loans.

 

4.2 Termination of Facility.

 

(a) Effective from and after the Closing Date, the Borrower may terminate this
Agreement upon at least fifteen (15) days’ irrevocable written notice to the
Agent and the Lenders, upon (i) the payment in full of all outstanding Loans,
together with accrued interest thereon, (ii) the payment of the prepayment fee
set forth in clause (c) below, (iii) the payment in full in cash of all other
Obligations together with accrued interest thereon, and (iv) with respect to any
LIBOR Rate Loans prepaid in connection with such termination prior to the
expiration date of the LIBOR Period applicable thereto, the payment of the
amounts described in Section 5.4.

 

(b) The Borrower may prepay the outstanding principal amount of the Loans in
part upon at least five (5) Business Days’ irrevocable written notice to the
Agent and the Lenders specifying the principal amount of such prepayment and the
Business Day on which such prepayment shall occur, upon (i) the payment of the
prepayment fee set forth in clause (c) below, (ii) the payment of all accrued
but unpaid interest in respect of the principal amount of the Loans prepaid and
(iii) with respect to any LIBOR Rate Loans prepaid prior to the expiration date
of the LIBOR Period applicable thereto, the payment of the amounts described in
Section 5.4.

 

24



--------------------------------------------------------------------------------

(c) If this Agreement is terminated at any time prior to the Stated Termination
Date, whether pursuant to this Section or pursuant to Section 11.2, or if the
Borrower prepays for any reason (whether voluntarily, pursuant to Section 4.8 or
otherwise) any of the outstanding principal amount of the Loans prior to the
scheduled date on which such principal amount falls due, the Borrower shall pay
to the Agent, for the account of the Lenders, a prepayment fee determined in
accordance with the following table:

 

Period during which

early termination

or prepayment occurs

--------------------------------------------------------------------------------

  

Prepayment

Fee

--------------------------------------------------------------------------------

On or prior to September 27, 2003    3.0% of the principal amount of the Loans
prepaid (or required to be prepaid) After September 27, 2003 but on or prior to
September 27, 2004    2.0% of the principal amount of the Loans prepaid (or
required to be prepaid) After September 27, 2004 but on or prior to September
27, 2005    1.0% of the principal amount of the Loans prepaid (or required to be
prepaid)

 

(d) All partial prepayments of the Loans shall be applied to the principal
installments then remaining in inverse order of maturity.

 

4.3 Payments by the Borrower.

 

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Agent for the account of the
Lenders at the Agent’s address set forth in Section 15.8, and shall be made in
Dollars and in immediately available funds, no later than 1:00 p.m. (New York,
New York time) on the date specified herein. Any payment received by the Agent
later than 1:00 p.m. (New York, New York time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue.

 

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

 

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

 

25



--------------------------------------------------------------------------------

4.4 [Reserved]

 

4.5 Apportionment, Application and Reversal of Payments. Aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders. All payments shall be remitted to the Agent and all
such payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements then due to the Agent from the Borrower; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower; third, to
pay interest due in respect of all Loans; fourth, to pay or prepay principal of
the Loans; and fifth, to the payment of any other Obligations due to the Agent
or any Lender by the Borrower. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless an
Event of Default is outstanding, neither the Agent nor any Lender shall apply
any payments which it receives to any LIBOR Rate Loan, except (a) on the
expiration date of the LIBOR Period applicable to any such LIBOR Rate Loan, or
(b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans. The Agent shall promptly distribute to each Lender, pursuant to the
applicable wire transfer instructions received from each Lender in writing, such
funds as it may be entitled to receive. The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

 

4.6 Indemnity for Returned Payments. If, after receipt of any payment of, or
proceeds applied to the payment of, all or any part of the Obligations, the
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person, because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continue and this Agreement shall continue in full force as
if such payment or proceeds had not been received by the Agent or such Lender,
and the Borrower shall be liable to pay to the Agent, and hereby does indemnify
the Agent and the Lenders and hold the Agent and the Lenders harmless for, the
amount of such payment or proceeds surrendered. The provisions of this Section
4.6 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Agent or any Lender in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to the Agent’s and the Lenders’ rights under this Agreement and shall
be deemed to have been conditioned upon such payment or application of proceeds
having become final and irrevocable. The provisions of this Section 4.6 shall
survive the termination of this Agreement.

 

26



--------------------------------------------------------------------------------

4.7 Agent’s and Lenders’ Books and Records; Monthly Statements. The Borrower
agrees that the Agent’s and each Lender’s books and records showing the
Obligations and the transactions pursuant to this Agreement and the other Loan
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute rebuttably presumptive proof thereof, irrespective of whether
any Obligation is also evidenced by a promissory note or other instrument. The
Agent will provide to the Borrower a quarterly statement of Loans, payments, and
other transactions pursuant to this Agreement. Such statement shall be deemed
correct, accurate, and binding on the Borrower and an account stated (except for
reversals and reapplications of payments made as provided in Section 4.5 and
corrections of errors discovered by the Agent), unless the Borrower notifies the
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower, only the items to which exception is expressly made will be considered
to be disputed by the Borrower.

 

4.8 Mandatory Prepayments of Loans. If the Borrower or any Subsidiary shall at
any time or from time to time make or agree to make a Disposition, or shall
suffer an Event of Loss, then (i) the Borrower shall promptly notify the Agent
of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by the Borrower or such Subsidiary in
respect thereof) and (ii) promptly upon, and in no event later than one Business
Day after, receipt by the Borrower or the Subsidiary of the Net Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Loans in an
aggregate amount equal to the amount of such Net Proceeds; provided, however,
that (a) the foregoing provisions of this Section 4.8 shall not apply to (i) Net
Proceeds of less than $2,000,000 received by the Borrower or any Subsidiary in
connection with any Disposition or Event of Loss, subject to a maximum of
$10,000,000 of Net Proceeds received by the Borrower or any Subsidiary (on an
aggregate basis) in any Fiscal Year, so long as such Net Proceeds are reinvested
or otherwise applied in accordance with the following clauses (ii) and (iii),
(ii) in the case of any Disposition of Machinery & Equipment, Net Proceeds
actually applied within 180 calendar days after such Disposition to replace such
Machinery & Equipment with other Machinery & Equipment, which shall be located
at the Fab 25 Facility to be used in the ongoing operation of the Fab 25
Facility, or (iii) in the case of any Event of Loss, Net Proceeds actually
applied within 180 days after the occurrence of such Event of Loss to repair or
reconstruct the damaged property or property affected by the condemnation or
taking; and (b) accumulated proceeds in cash, checks or other cash equivalent
financial instruments in respect of any Disposition or Event of Loss at any time
in excess of the individual or aggregate limits described in the preceding
clause (a)(i) shall be delivered to the Agent to be held by the Agent as
Collateral hereunder pending reinvestment of such proceeds or application of
such proceeds to pay the Obligations, in each case, in accordance with this
Agreement and the other Loan Documents. In the event that the Net Proceeds
described in clause (a) above are not reinvested or otherwise applied within
such 180-day period, the Borrower shall be obligated to immediately apply such
Net Proceeds to prepay the Loans in accordance with this Section 4.8.

 

27



--------------------------------------------------------------------------------

ARTICLE 5

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

5.1 Taxes.

 

(a) Any and all payments by the Borrower to each Lender or the Agent under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, the Borrower shall
pay all Other Taxes.

 

(b) The Borrower agrees to indemnify and hold harmless each Lender and the Agent
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by the
Lender or the Agent and any liability (including penalties, interest, additions
to tax and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date the Lender or the
Agent makes written demand therefor.

 

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, then:

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

 

(ii) the Borrower shall make such deductions and withholdings;

 

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

(iv) the Borrower shall also pay to each Lender or the Agent for the account of
such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield the
Lender would have received if such Taxes or Other Taxes had not been imposed.

 

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Agent the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Agent.

 

28



--------------------------------------------------------------------------------

(e) If the Borrower is required to pay additional amounts to any Lender or the
Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

 

5.2 Illegality. If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make or
maintain LIBOR Rate Loans, then, on notice thereof by the Lender to the Borrower
through the Agent, any obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended until the Lender notifies the Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.

 

5.3 Increased Costs and Reduction of Return.

 

(a) If any Lender determines that, due to either (i) the introduction of or any
change in the interpretation of any law or regulation or (ii) the compliance by
that Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any LIBOR Rate Loans, then the Borrower shall be liable for, and
shall from time to time, upon demand (with a copy of such demand to be sent to
the Agent), pay to the Agent for the account of such Lender, additional amounts
as are sufficient to compensate such Lender for such increased costs.

 

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender or
any corporation or other entity controlling the Lender with any Capital Adequacy
Regulation, affects or would affect the amount of capital required or expected
to be maintained by the Lender or any corporation or other entity controlling
the Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitment, loans, credits or obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Agent, the Borrower shall pay to the Lender, from time to time as specified
by the Lender, additional amounts sufficient to compensate the Lender for such
increase.

 

5.4 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

 

(a) the failure of the Borrower to make on a timely basis any payment of
principal of or interest on any LIBOR Rate Loan;

 

(b) the failure of the Borrower to prepay any LIBOR Rate Loan after the Borrower
has given a notice thereof in accordance herewith;

 

29



--------------------------------------------------------------------------------

(c) the prepayment or other payment (including after acceleration thereof, by
operation of law or otherwise) of a LIBOR Rate Loan, in whole or in part, on a
day that is not the last day of the relevant LIBOR Period; or

 

(d) the automatic conversion of a LIBOR Rate Loan to a Base Rate Loan as
provided in Section 5.6 on a day that is not the last day of the relevant LIBOR
Period,

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by each such Lender to maintain its LIBOR Rate Loans or from
fees payable to terminate the deposits from which such funds were obtained.

 

5.5 Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the LIBOR Rate for
any LIBOR Period, or that the LIBOR Rate for any LIBOR Period does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
the Loans, the Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
hereunder shall be suspended until the Agent revokes such notice in writing.

 

5.6 Automatic Conversion of LIBOR Rate Loans to Base Rate Loans. If the
obligation of the Lenders to make or maintain LIBOR Rate Loans is at any time
suspended pursuant to Section 5.2 or Section 5.5, then all LIBOR Rate Loans then
outstanding shall immediately and automatically convert to Base Rate Loans
without any further action by the parties. The Agent shall promptly notify the
Borrower and the Lenders of any such automatic conversion to Base Rate Loans.
From and after the date on which any such automatic conversion to Base Rate
Loans occurs, the outstanding Loans shall continue to accrue interest as Base
Rate Loans until such date as the Agent notifies the Borrower and the Lenders
that the circumstances giving rise to such automatic conversion no longer exist,
at which date the outstanding Loans shall automatically convert back to LIBOR
Rate Loans having a LIBOR Period commencing on such date. The Borrower shall pay
to the Lenders the amounts described in Section 5.4 in connection with the
automatic conversion of the LIBOR Rate Loans to Base Rate Loans on a day that is
not the last day of the relevant LIBOR Period.

 

5.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article 5 shall deliver to the Borrower (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to the Lender
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error.

 

5.8 Survival. The agreements and obligations of the Borrower in this Article 5
shall survive the payment of all other Obligations.

 

30



--------------------------------------------------------------------------------

ARTICLE 6

 

COLLATERAL

 

6.1 Perfection and Protection of Security Interest.

 

(a) The Borrower shall execute and deliver to the Agent concurrently with the
execution of this Agreement, and the Borrower hereby authorizes the Agent to
file (with or without the Borrower’s signature), at any time and from time to
time thereafter, all financing statements, continuation financing statements,
termination statements, assignments, fixture filings, affidavits, reports,
notices and other documents and instruments, in form satisfactory to the Agent,
and take all other action, as the Agent may reasonably request, to perfect and
continue perfected, maintain the priority of or provide notice of the Agent’s
security interest in the Collateral and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, the Borrower
ratifies and authorizes the filing by the Agent of any financing statements
filed prior to the date hereof.

 

6.2 Title to, Liens on, and Sale and Use of Collateral. The Borrower represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) all of the Collateral (except the Collateral under the AMD
Security Agreement) is and will continue to be owned by the Borrower free and
clear of all Liens whatsoever, except for Permitted Liens, (b) the Agent’s Liens
in the Collateral will not be subject to any prior Lien, except as contemplated
by the Intercreditor Agreement; (c) the Borrower will use, store, and maintain
the Collateral (except the Collateral under the AMD Security Agreement) with all
reasonable care and will use such Collateral for lawful purposes only; and (d)
the Borrower will not, without the Agent’s prior written approval, sell, or
dispose of or permit the sale or disposition of any of the Collateral of the
Borrower except for, subject to Sections 4.8 and 9.8, the sale or disposition of
the Machinery and Equipment. The inclusion of proceeds in the Collateral shall
not be deemed to constitute the Agent’s or any Lender’s consent to any sale or
other disposition of the Collateral except as expressly permitted herein.

 

6.3 Access and Examination; Confidentiality. The Agent, accompanied by any
Lender which so elects, may, at Borrower’s expense, at all reasonable times
during regular business hours (and at any time when an Event of Default exists
and is continuing) have access to, examine, audit, make extracts from or copies
of and inspect any or all of the Borrower’s records, files, and books of account
and the Collateral of the Borrower, and discuss the Borrower’s affairs with the
Borrower’s officers and management; provided that the Agent and the Lenders
agree that, unless an Event of Default has occurred and is continuing, the Agent
shall not conduct any such examination, audit or other inspection more than two
times in any calendar year. The parties further agree that the Agent may conduct
additional examinations, audits or other inspections, at the expense of the
Agent and the Lenders, at all reasonable times during regular business hours, in
addition to those contemplated above in this Section 6.3. The Borrower will
deliver to the Agent any instrument necessary for the Agent to obtain records
from any service bureau maintaining records for the Borrower. The Agent may, and
at the direction of the Majority Lenders shall, at any time when a Default or
Event of Default exists, and at the Borrower’s expense, make copies of all of
the Borrower’s books and records relating to the Collateral of the Borrower and
all relevant financial records, or require the Borrower to deliver such copies
to the Agent.

 

31



--------------------------------------------------------------------------------

ARTICLE 7

 

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

7.1 Books and Records. The Borrower shall maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 7.2(a). The Borrower shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortization of
property and bad debts, all in accordance with GAAP. From and after the Closing
Date, the Borrower shall maintain at all times books and records pertaining to
the Collateral of the Borrower in such detail, form and scope as the Agent or
any Lender shall reasonably require.

 

7.2 Financial Information. The Borrower shall promptly furnish to each Lender,
all such financial information as the Agent or any Lender shall reasonably
request, and notify its auditors and accountants that the Agent, on behalf of
the Lenders, is authorized to obtain such information directly from them.
Without limiting the foregoing, the Borrower will furnish to the Agent, in
sufficient copies for distribution by the Agent to each Lender, in such detail
as the Agent or the Lenders shall request, the following:

 

(a) As soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year, consolidated audited and consolidating audited
balance sheets, and statements of income and expense, cash flow and of
stockholders’ equity for the Borrower and its Subsidiaries for such Fiscal Year,
and the accompanying notes thereto, setting forth in each case in comparative
form figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Borrower
and its consolidated Subsidiaries as at the date thereof and for the Fiscal Year
then ended, and prepared in accordance with GAAP. Such statements shall be
examined in accordance with generally accepted auditing standards by and, in the
case of such statements performed on a consolidated basis, accompanied by a
report thereon unqualified as to scope of independent certified public
accountants selected by the Borrower and reasonably satisfactory to the Agent.
The Borrower, simultaneously with retaining such independent public accountants
to conduct such annual audit, shall send a letter to such accountants, with a
copy to the Agent and the Lenders, notifying such accountants that one of the
primary purposes for retaining such accountants’ services and having audited
financial statements prepared by them is for use by the Agent and the Lenders.
The Borrower hereby authorizes the Agent, upon reasonable prior notice to the
Borrower, to communicate directly with its certified public accountants and, by
this provision, authorizes those accountants to disclose to the Agent any and
all financial statements and other supporting financial documents and schedules
relating to the Borrower or any of its Subsidiaries and to discuss directly with
the Agent the finances and affairs of the Borrower or any of its Subsidiaries.

 

32



--------------------------------------------------------------------------------

(b) As soon as available, but in any event not later than fifteen (15) days
after the end of each month, consolidated and consolidating unaudited balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
month, and consolidated and consolidating unaudited statements of income and
expense for the Borrower and its consolidated Subsidiaries for such month and
for the period from the beginning of the Fiscal Year to the end of such month,
each in such form and detail as currently provided to management of the Borrower
as of the date of this Agreement.

 

(c) As soon as available, but in any event not later than forty-five (45) days
after the close of each fiscal quarter other than the fourth quarter of a Fiscal
Year, consolidated and consolidating unaudited balance sheets of the Borrower
and its consolidated Subsidiaries as at the end of such quarter, and
consolidated and consolidating unaudited statements of income and expense and
statement of cash flows for the Borrower and its Subsidiaries for such quarter
and for the period from the beginning of the Fiscal Year to the end of such
quarter, all in reasonable detail, fairly presenting the financial position and
results of operation of the Borrower and its Subsidiaries as at the date thereof
and for such periods, prepared in accordance with GAAP consistent with the
audited Financial Statements required to be delivered pursuant to Section
7.2(a). The Borrower shall certify by a certificate signed by its chief
financial officer that all such statements have been prepared in accordance with
GAAP and present fairly, subject to normal year-end adjustments, the Borrower’s
financial position as at the dates thereof and its results of operations for the
periods then ended.

 

(d) With each of the audited Financial Statements delivered pursuant to Section
7.2(a), a certificate of the independent certified public accountants that
examined such statement to the effect that they have reviewed and are familiar
with this Agreement and that, in examining such Financial Statements, they did
not become aware of any fact or condition which then constituted a Default or
Event of Default, except for those, if any, described in reasonable detail in
such certificate.

 

(e) With each of the annual audited Financial Statements delivered pursuant to
Section 7.2(a), and within forty-five (45) days after the end of each fiscal
quarter, a certificate of the chief financial officer of the Borrower (i)
setting forth in reasonable detail the calculations of the covenants set forth
in Sections 9.19, 9.20 and 9.21 during the period covered in such Financial
Statements and as at the end thereof and demonstrating compliance with such
covenants, if required under the terms of this Agreement, and (ii) stating that,
except as explained in reasonable detail in such certificate, (A) all of the
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are correct and complete in all material respects as at
the date of such certificate as if made at such time, except for those that
speak as of a particular day, (B) the Borrower is, at the date of such
certificate, in compliance in all material respects with all of its respective
covenants and agreements in this Agreement and the other Loan Documents, (C) no
Default or Event of Default then exists or existed during the period covered by
such Financial Statements, (D) describing and analyzing in reasonable detail all
material trends, changes, and developments in each and all Financial Statements;
and (E) explaining the variances of the figures in the corresponding budgets and
prior Fiscal Year financial statements. If such certificate discloses that a
representation or warranty is not correct or complete, or that a covenant has
not been complied with, or that a Default or Event of Default existed or exists,
such certificate shall set forth what action the Borrower has taken or proposes
to take with respect thereto.

 

33



--------------------------------------------------------------------------------

(f) No sooner than sixty (60) days and not less than thirty (30) days prior to
the beginning of each Fiscal Year, annual forecasts (to include forecasted
consolidated and consolidating balance sheets, statements of income and expenses
and statements of cash flow) for the Borrower and its Subsidiaries as at the end
of and for each month of such Fiscal Year.

 

(g) Promptly after filing with the PBGC and the IRS, a copy of each annual
report or other filing filed with respect to each Plan of the Borrower.

 

(h) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by the Borrower or any of its Subsidiaries with the Securities
and Exchange Commission under the Exchange Act, and all reports, notices, or
statements sent or received by the Borrower or any of its Subsidiaries to or
from the holders of any equity interests of the Borrower (other than routine
non-material correspondence sent by shareholders of the Borrower to the
Borrower) or any such Restricted Subsidiary or of any Debt for Borrowed Money of
the Borrower or any of its Restricted Subsidiaries registered under the
Securities Act of 1933 or to or from the trustee under any indenture under which
the same is issued.

 

(i) As soon as available, but in any event not later than 15 days after the
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for the Borrower by any independent certified public
accountants of the Borrower.

 

(j) Promptly after their preparation, copies of any and all proxy statements,
financial statements, and reports which the Borrower makes available to its
shareholders.

 

(k) Promptly after filing with the IRS, a copy of each tax return filed by the
Borrower or by any of its Restricted Subsidiaries.

 

(l) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of the
Borrower or any Restricted Subsidiary.

 

7.3 Notices to the Lenders. The Borrower shall notify the Agent and the Lenders,
in writing of the following matters at the following times:

 

(a) Immediately after becoming aware of any Default or Event of Default.

 

(b) Immediately after becoming aware of the assertion by the holder of any Debt
of the Borrower or any Restricted Subsidiary in excess of $1,000,000 in
principal amount that a default exists with respect thereto or that the Borrower
or such Restricted Subsidiary is not in compliance with the terms thereof, or
the threat or commencement by such holder of any enforcement action because of
such asserted default or non-compliance.

 

(c) Immediately after becoming aware of any material adverse change in the
Borrower’s or any Restricted Subsidiary’s property, business, operations, or
condition (financial or otherwise).

 

34



--------------------------------------------------------------------------------

(d) Immediately after becoming aware of any pending or threatened action, suit,
proceeding, or counterclaim by any Person, or any pending or threatened
investigation by a Governmental Authority, which could reasonably be expected to
materially and adversely affect the Collateral, the repayment of the
Obligations, the Agent’s or any Lender’s rights under the Loan Documents, or the
Borrower’s or any Restricted Subsidiary’s property, business, operations, or
condition (financial or otherwise).

 

(e) Immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Restricted Subsidiaries in a manner which could
reasonably be expected to have a Material Adverse Effect.

 

(f) Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting the Borrower or
any Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

 

(g) Immediately after receipt of any notice of any violation by the Borrower or
any of its Restricted Subsidiaries of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect or of the imposition of
any Environmental Lien against any property of the Borrower or any of its
Restricted Subsidiaries or that any Governmental Authority has asserted that the
Borrower or any Restricted Subsidiary is not in compliance with any
Environmental Law or is investigating the Borrower’s or such Restricted
Subsidiary’s compliance therewith, in each case, which could reasonably be
expected to have a Material Adverse Effect.

 

(h) Immediately after receipt of any written notice that the Borrower or any of
its Restricted Subsidiaries is or may be liable to any Person as a result of the
Release or threatened Release of any Contaminant or that the Borrower or any
Restricted Subsidiary is subject to investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to the Release or
threatened Release of any Contaminant which, in either case, is reasonably
likely to have a Material Adverse Effect.

 

(i) Any change in the Borrower’s name, state of organization, or form of
organization, in each case at least thirty (30) days prior thereto.

 

(j) Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto.

 

(k) Upon request, copies of the following: (i) each annual report (form 5500
series), including Schedule B thereto, filed with the PBGC, the DOL or the IRS
with respect to each Plan, (ii) a copy of each funding waiver request filed with
the PBGC, the DOL or the IRS with respect to any Plan and all communications
received by the Borrower or any ERISA Affiliate from the PBGC, the DOL or the
IRS with respect to such request, and (iii) a copy of each other filing or
notice filed with the PBGC, the DOL or the IRS, with respect to each Plan of
either Borrower or any ERISA Affiliate.

 

35



--------------------------------------------------------------------------------

(l) Of the occurrence of any of the following events affecting the Borrower or
any ERISA Affiliate (but in no event more than 10 days after such event),
together with a copy of any notice with respect to such event that is filed with
a Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:

 

(i) an ERISA Event;

 

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

 

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

 

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability; and

 

(m) Prior notice of any material change in accounting policies or financial
reporting practices by the Borrower or any of its consolidated Subsidiaries.

 

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 

ARTICLE 8

 

GENERAL WARRANTIES AND REPRESENTATIONS

 

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Majority Lenders in
writing:

 

8.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. The Borrower has the corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents, to incur the
Obligations, and to grant to the Agent Liens upon and security interests in the
Collateral of the Borrower. The Borrower has taken all necessary corporate
action (including obtaining approval of its stockholders if necessary) to
authorize its execution, delivery, and performance of this Agreement and the
other Loan Documents to which it is a party. This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower, and constitute
the legal, valid and binding obligations of the Borrower, enforceable against it
in accordance with their respective terms without defense, setoff or
counterclaim. The Borrower’s execution, delivery, and performance of this
Agreement and the other Loan Documents, including the grant or perfection of the
Agent’s Liens, do not and will not conflict with, or constitute a violation or
breach of, or constitute a default under, or result in the creation or
imposition of any Lien upon the property of the Borrower or any of its
Restricted Subsidiaries by reason of the terms of (a) any contract, mortgage,
Lien, lease, agreement, indenture, or instrument to which the Borrower is a
party or which is binding upon it, (b) any Requirement of Law applicable to the
Borrower or any of its Restricted Subsidiaries, or (c) the certificate or
articles of incorporation or by-laws or other organizational document of the
Borrower or any of its Restricted Subsidiaries.

 

36



--------------------------------------------------------------------------------

8.2 Validity and Priority of Security Interest. The provisions of the Collateral
Documents (other than the AMD Security Agreement) create legal and valid Liens
on all the Collateral of the Borrower in favor of the Agent, for the ratable
benefit of the Agent and the Lenders, and constitute first priority perfected
and continuing Liens, having priority over all other Liens, in each case,
securing all the Obligations, and enforceable against the Borrower and all third
parties.

 

8.3 Organization and Qualification. The Borrower (a) is duly organized and
validly existing in good standing under the laws of the state of its
incorporation, (b) is qualified to do business and is in good standing in the
jurisdictions set forth on Schedule 8.3 which are the only jurisdictions in
which qualification is necessary in order for it to own or lease its property
and conduct its business, and (c) has all requisite power and authority to
conduct its business and to own its property.

 

8.4 Corporate Name; Prior Transactions. As of the Closing Date, the Borrower has
not been known by or used any other fictitious name other than “FASL”.

 

8.5 Subsidiaries and Affiliates. Schedule 8.5 is a correct and complete list of
the name and relationship to the Borrower of each of the Borrower’s Subsidiaries
as of the Closing Date. Each Restricted Subsidiary is (a) duly incorporated
and/or organized and validly existing in good standing under the laws of its
state of incorporation or organization set forth on Schedule 8.5, and (b)
qualified to do business as a foreign corporation, partnership or limited
liability company and in good standing in each jurisdiction in which the failure
to so qualify or be in good standing could reasonably be expected to have a
material adverse effect on any such Restricted Subsidiary’s business,
operations, property, or condition (financial or otherwise) and (c) has all
requisite power and authority to conduct its business and own its property.

 

8.6 Financial Statements and Projections.

 

(a) The Parents have delivered to the Agent and the Lenders an unaudited pro
forma balance sheet for the Borrower and its consolidated Subsidiaries as of
June 30, 2003. Such balance sheet has been prepared in accordance with GAAP and
presents accurately and fairly the pro forma financial position of the Borrower
and its consolidated Subsidiaries as at the date thereof.

 

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrower’s good faith estimate of the future financial performance
of the Borrower and its consolidated Subsidiaries for the periods set forth
therein. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Borrower believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lender.

 

37



--------------------------------------------------------------------------------

8.7 Solvency. The Borrower is Solvent prior to and after giving effect to the
assumption of the Existing Loans.

 

8.8 Debt. As of the Closing Date, the Borrower and its Restricted Subsidiaries
have no Debt, except (a) the Obligations, (b) Debt described on Schedule 8.8,
(c) trade payables and other contractual obligations arising in the ordinary
course of business, and (d) Subordinated Parent Debt.

 

8.9 Distributions. No Distribution has been declared, paid, or made upon or in
respect of any capital stock or other securities of the Borrower as of the
Closing Date, other than Distributions that are permitted pursuant to Section
9.9.

 

8.10 Title to Property. The Borrower has good and marketable title in fee simple
to its real property, and except as specifically disclosed in Schedule 8.10, the
Borrower has good, indefeasible, and merchantable title to all of its other
property, and all of such property constituting Collateral is free of all Liens
except Permitted Liens.

 

8.11 [Reserved]

 

8.12 Litigation. Except as specifically disclosed in Schedule 8.12, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Borrower, or its
Restricted Subsidiaries or any of their respective properties which:

 

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

 

(b) if determined adversely to the Borrower or its Restricted Subsidiaries,
would reasonably be expected to have a Material Adverse Effect. No injunction,
writ, temporary restraining order or any order of any nature has been issued by
any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

8.13 Restrictive Agreements. As of the Closing Date, neither the Borrower nor
any of its Restricted Subsidiaries is a party to any contract or agreement, or
subject to any charter or other corporate or similar restriction, or any
Requirement of Law, which would in any respect reasonably be expected to cause a
Material Adverse Effect.

 

8.14 Labor Disputes. As of the Closing Date, (a) there is no collective
bargaining agreement or other labor contract covering employees of the Borrower
or any of its Restricted Subsidiaries, (b) no such collective bargaining
agreement or other labor contract is scheduled to expire during the term of this
Agreement, (c) no union or other labor organization is seeking to organize, or
to be recognized as, a collective bargaining unit of employees of the Borrower
or any of its Restricted Subsidiaries or for any similar purpose, and (d) there
is no pending or (to the best of the Borrower’s knowledge) threatened, strike,
work stoppage, material unfair labor practice claim, or other material labor
dispute against or affecting the Borrower or its Restricted Subsidiaries or
their employees.

 

38



--------------------------------------------------------------------------------

8.15 Environmental Laws. Except as specifically disclosed on Schedule 8.15, as
of the Closing Date:

 

(a) to the best of the Borrower’s knowledge, the on-going operations of the
Borrower and each of its Restricted Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which would not (if enforced in
accordance with applicable law) result in liability in excess of $25,000,000 in
the aggregate.

 

(b) the Borrower and each of its Restricted Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Borrower and each of its Restricted Subsidiaries are in compliance with
all material terms and conditions of such Environmental Permits;

 

(c) none of the Borrower, any of its Restricted Subsidiaries or any of their
respective present property or operations, is subject to any outstanding written
order from or agreement with any Governmental Authority, nor subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Contaminant; and

 

(d) to the best of the Borrower’s knowledge, there are no Contaminants or other
conditions or circumstances existing with respect to any property of the
Borrower or any Restricted Subsidiary, or arising from operations prior to the
Closing Date of the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to give rise to Environmental Claims with a potential
liability of the Borrower and its Restricted Subsidiaries in excess of
$25,000,000 in the aggregate for any such condition, circumstance or property
and in addition, (i) neither the Borrower nor any Restricted Subsidiary has any
underground storage tanks (A) that are not properly registered or permitted
under applicable Environmental Laws, or (B) that are leaking or disposing of
Contaminants off-site, and (ii) the Borrower and its Restricted Subsidiaries
have notified all of their employees of the existence, if any, of any health
hazard arising from the conditions of their employment and have met all
notification requirements under Title III of CERCLA and all other Environmental
Laws.

 

8.16 No Violation of Law. Neither the Borrower nor any of its Restricted
Subsidiaries is in violation of any law, statute, regulation, ordinance,
judgment, order, or decree applicable to it which violation could reasonably be
expected to have a Material Adverse Effect.

 

8.17 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which the Borrower or such Restricted Subsidiary is
a party or by which it is bound, which default could reasonably be expected to
have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

8.18 ERISA Compliance. As of the Closing Date:

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan is
intended to qualify under Section 401(a) of the Code and to the best knowledge
of the Borrower, nothing has occurred which would cause the loss of such
qualification. The Borrower and each ERISA Affiliate has made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

8.19 Taxes. The Borrower and its Restricted Subsidiaries have filed all federal
and other tax returns and reports required to be filed, and have paid all
federal and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable. There is no proposed tax assessment against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect. For
Federal income tax purposes, the Borrower is a partnership and not an
association taxable as a corporation. Neither the execution and delivery of this
Agreement, the other Loan Documents nor the consummation of any of the
transactions contemplated hereby or thereby shall affect such status.

 

8.20 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. The Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

 

8.21 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for working capital or general corporate purposes, not in
contravention of this Agreement, including any payments provided for in this
Agreement. Neither the Borrower nor any Subsidiary is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

40



--------------------------------------------------------------------------------

8.22 Copyrights, Patents, Trademarks and Licenses, etc. To the best of the
Borrower’s knowledge, the Borrower or its Restricted Subsidiaries own or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed on Schedule 8.22, no claim or litigation regarding any of
the foregoing is pending or, to the best of Borrower’s knowledge, threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is, to the best of the Borrower’s knowledge,
pending or proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

 

8.23 No Material Adverse Change. No material adverse change has occurred in the
Borrower’s Property, business, operations, or conditions (financial or
otherwise) since the date of the Financial Statements delivered to the Lender
under Section 8.6(a).

 

8.24 Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered (it being understood that although any financial projections and
forecasts furnished by the Borrower represent the Borrower’s best estimates and
assumptions as to future performance, which the Borrower believes to be fair and
reasonable as of the time made in the light of current and reasonably
foreseeable business conditions, such financial projections and forecasts as to
future events are not to be viewed as facts and that actual results during the
period or periods covered thereby may differ from the projected or forecasted
results).

 

8.25 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any of its Restricted
Subsidiaries of this Agreement or any other Loan Document.

 

8.26 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or each such
Restricted Subsidiary operates.

 

41



--------------------------------------------------------------------------------

ARTICLE 9

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants to the Agent and each Lender that, effective from and
after the Closing Date, and for so long as any of the Obligations remains
outstanding or this Agreement is in effect:

 

9.1 Taxes and Other Obligations. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, (a) file when due all tax returns and other reports
which it is required to file; (b) pay, or provide for the payment, when due, of
all taxes, fees, assessments and other governmental charges against it or upon
its property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to the Agent and the Lenders, upon reasonable request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt, and all claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons,
and all other indebtedness owed by it and perform and discharge in a timely
manner all other obligations undertaken by it; provided, however, neither the
Borrower nor any of its Restricted Subsidiaries need pay any tax, fee,
assessment, or governmental charge, that (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) the Borrower or its Restricted
Subsidiary, as the case may be, has established proper reserves for as provided
in GAAP, and (iii) no Lien (other than a Permitted Lien) results from such
non-payment.

 

9.2 Corporate Existence and Good Standing. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to (subject to the provisions of Section
9.8), maintain its corporate (or other legal form) existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a material adverse effect on the Borrower’s or such Restricted
Subsidiary’s property, business, operations or condition (financial or
otherwise).

 

9.3 Compliance with Law and Agreements; Maintenance of Licenses. The Borrower
shall comply, and shall cause each Restricted Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act) except such as may be contested in good faith by appropriate
proceedings diligently pursued. The Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business. The Borrower shall not modify, amend or alter its Certificate of
Formation or Operating Agreement other than in a manner which does not adversely
affect the rights of the Lenders or the Agent.

 

42



--------------------------------------------------------------------------------

9.4 Maintenance of Property. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain all of its property necessary and useful in
the conduct of its business, in good operating condition and repair, ordinary
wear and tear excepted, using the standard of care typical in the industry in
the operation and maintenance of its facilities, and preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. The Borrower shall, and shall cause each Restricted Subsidiary
to, use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill.

 

9.5 Insurance.

 

(a) The Borrower shall maintain, and shall cause each of its Restricted
Subsidiaries to maintain, with financially sound and reputable insurers having a
rating of at least A-VII or better by Best Rating Guide, insurance against loss
or damage by fire with extended coverage; theft, burglary, pilferage and loss in
transit; public liability and third party property damage; larceny, embezzlement
or other criminal liability; business interruption; public liability and third
party property damage; and such other hazards or of such other types as is
customary for Persons engaged in the same or similar business.

 

(b) The Borrower shall cause the Agent, for the ratable benefit of the Agent and
the Lenders, to be named (i) as secured party and sole loss payee in respect of
each such policy insuring the Machinery & Equipment and the Fab 25 Facility,
(ii) as secured party and loss payee, as its interests may appear, in respect of
each such policy insuring any other Collateral and (iii) additional insured in
respect of each such liability policy, in each case, in a manner acceptable to
the Agent. Each policy of insurance shall contain a clause or endorsement
requiring the insurer to give not less than thirty (30) days’ prior written
notice to the Agent in the event of cancellation, non-renewal or amendment of
the policy for any reason whatsoever and a clause or endorsement stating that
the interest of the Agent shall not be impaired or invalidated by any act or
neglect of the Borrower or any of its Subsidiaries or the owner of any premises
for purposes more hazardous than are permitted by such policy. All premiums for
such insurance shall be paid by the Borrower when due, and certificates of
insurance and, if requested by the Agent or any Lender, photocopies of the
policies, shall be delivered to the Agent, in each case in sufficient quantity
for distribution by the Agent to each of the Lenders. If the Borrower fails to
procure such insurance or to pay the premiums therefor when due, the Agent may,
and at the direction of the Majority Lenders shall, do so from the proceeds of
Loans.

 

(c) The Borrower shall promptly notify the Agent and the Lenders of any loss,
damage, or destruction to the Collateral of the Borrower in excess of $500,000,
whether or not covered by insurance. During the existence of any Event of
Default, the Agent is hereby authorized to collect all insurance proceeds in
respect of Collateral of the Borrower directly, and to apply or remit them as
follows: after deducting from such proceeds the reasonable expenses, if any,
incurred by the Agent in the collection or handling thereof, ratably, to the
reduction of the Obligations in the order provided for in Section 4.5.

 

9.6 Environmental Laws. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, conduct its business in compliance with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant. The Borrower shall, and
shall cause each of its Restricted Subsidiaries to, take prompt and appropriate
action to respond to any non-compliance with Environmental Laws.

 

43



--------------------------------------------------------------------------------

9.7 Compliance with ERISA. The Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) make all required contributions to any Plan
subject to Section 412 of the Code; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan; and
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA.

 

9.8 Mergers, Consolidations or Sales. Neither the Borrower nor any of its
Restricted Subsidiaries shall (a) windup, liquidate or dissolve or agree to do
any of the foregoing, except for any winding-up, liquidation or dissolution of
any Restricted Subsidiary, or any agreement to do so, in which the assets of
such Restricted Subsidiary are distributed to the Borrower or another Restricted
Subsidiary, provided, however, that the assets of any U.S. Subsidiary which is
the subject of any such wind-up, liquidation or dissolution shall only be
distributed to the Borrower or another U.S. Subsidiary, (b) during any Enhanced
Covenant Period, but subject to the Grandfathering Rules, enter into any
transaction of merger, reorganization, or consolidation, or transfer, sell,
assign, lease, or otherwise dispose of all or any part of its property, or agree
to do any of the foregoing, except (i) sales of Inventory in the ordinary course
of its business; (ii) sales or other dispositions of Equipment (other than any
Machinery & Equipment) in the ordinary course of business that is obsolete,
worn-out or no longer useable by Borrower in its business; (iii) Permitted
Affiliate Investments; (iv) [Reserved]; (v) sales of assets (other than any
Collateral) having an aggregate book value of (A) not more than $7,500,000 for
all such assets so sold in any Fiscal Year and (B) not more than $22,500,00 for
all such assets so sold after the Closing Date, (vi) sales of manufacturing
facilities and equipment which are made for fair market value, provided that (A)
at the time of any such sale, no Event of Default shall exist or would result
from such sale, (B) (1) 100% of the aggregate sales price in respect of such
sale shall be paid in cash, in the case of Machinery & Equipment, and (2) 75% of
the aggregate sales price in respect of such sale shall be paid in cash, in the
case of all other manufacturing facilities and equipment, (C) (1) the proceeds
of any such sale of Machinery & Equipment shall be either (x) reinvested within
180 days of such sale in replacement Machinery & Equipment, which shall be
located at the Fab 25 Facility to be used in the ongoing operation of the Fab 25
Facility, or (y) used to repay the Loans in accordance with Section 4.8, and (2)
the proceeds of any such sale of all other manufacturing facilities and
equipment shall be reinvested within 24 months of such sale in replacement
assets to be used in the ongoing operation of the Borrower’s and its Restricted
Subsidiaries’ business, and, in each case, pending such reinvestment, the cash
proceeds of any such sale shall be held by the Borrower in the form of cash or
cash equivalents, and (D) (1) the fair market value of all Machinery & Equipment
sold pursuant to this clause (vi) shall not exceed from and after the Closing
Date $2,000,000 in any single transaction or $10,000,000 in the aggregate in any
Fiscal Year, and (2) the aggregate book value of all other assets so sold
pursuant to this clause (vi) by the Borrower and its Restricted Subsidiaries,
together, shall not exceed $50,000,000 from and after the Closing Date; (vii)
mergers or consolidations between the Borrower and any Restricted Subsidiary and
between any Restricted

 

44



--------------------------------------------------------------------------------

Subsidiary and any other Restricted Subsidiary, provided that, with respect to
any such transaction involving the Borrower, the Borrower shall be the
continuing or surviving entity; (viii) transfers of Equipment and Inventory
between the Borrower and its Restricted Subsidiaries, and among Restricted
Subsidiaries, permitted under Section 9.14(a); and (ix) transactions permitted
under Section 9.9 below. Notwithstanding anything to the contrary in this
Section 9.8 or elsewhere in this Agreement, and whether or not an Enhanced
Covenant Period then exists, (1) the sale or other disposition of Accounts shall
not be permitted at any time hereunder, (2) the Borrower shall not at any time
consolidate or merge with or into, or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to any Person except as permitted under the
preceding clause (vii), (3) the sale or other disposition of the Machinery &
Equipment, or the removal of the Machinery & Equipment from the Fab 25 Facility,
shall not be permitted at any time, except as otherwise provided in the
preceding clause (vi), and (4) the sale or other disposition of the Fab 25
Facility shall not be permitted at any time.

 

9.9 Distributions; Capital Change; Restricted Investments. Neither the Borrower
nor any of its Restricted Subsidiaries shall (a) directly or indirectly declare
or make, or incur any liability to make, any Distributions more frequently than
after the end of each fiscal quarter to the extent that no Default or Event of
Default would occur after giving effect to any such payments, and (b) during any
Enhanced Covenant Period, but subject to the Grandfathering Rules (i) directly
or indirectly declare or make, or incur any liability to make, any Distribution,
except (A) Distributions to the Borrower by its Restricted Subsidiaries, (B)
Distributions by any Wholly-Owned Subsidiary to the Borrower or any other
Wholly-Owned Subsidiary, (C) redemptions, repurchases, retirements or other
acquisitions of any equity interests of the Borrower (1) in exchange for other
equity interests of the Borrower upon the conversion of such equity interests
into such other equity interests of the Borrower, or (2) out of the proceeds of
the substantially concurrent sale (other than to a Subsidiary) of other equity
interests of the Borrower, and (D) Distributions by the Borrower to the Parents
for “Tax Liability Distributions” contemplated in Section 5.1.1 of the Operating
Agreement; (ii) make any change in its capital structure which could have a
Material Adverse Effect; or (iii) make any Restricted Investment.

 

9.10 Transactions Affecting Collateral or Obligations. Neither the Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction which would
be reasonably expected to have a Material Adverse Effect.

 

9.11 Guaranties. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, make, issue, become liable on or pay any Guaranty, except (i) Guaranties
of the Obligations in favor of the Agent, (ii) other Guaranties existing on the
Closing Date and described on Schedule 9.11, and (iii) Guaranties by the
Borrower or any Restricted Subsidiary guarantying Debt of the Borrower or any
Restricted Subsidiary permitted under Section 9.12.

 

9.12 Debt. Neither the Borrower nor any of its Restricted Subsidiaries shall
during any Enhanced Covenant Period, but subject to the Grandfathering Rules,
incur any Debt, other than: (i) the Obligations; (ii) trade payables and
contractual obligations to suppliers and customers arising in the ordinary
course of business; (iii) Debt described on Schedule 8.8; (iv) Debt

 

45



--------------------------------------------------------------------------------

constituting Permitted Affiliate Investments; (v) any refinancing, renewal or
extension of any Debt the incurrence of which was permitted hereunder at the
time such Debt was so incurred so long as the principal amount thereof is not
increased and such refinancing, renewal or extension is on substantially the
same or more favorable terms (from the perspective of the Borrower and its
Restricted Subsidiaries) as the terms of the Debt being refinanced, renewed or
extended, (vi) Guaranties permitted under Section 9.11, (vii) Debt in respect of
capital leases, synthetic lease obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in clause (j) of the
definition of “Permitted Liens,” (viii) Subordinated Parent Debt, (ix) up to
$115,000,000 of lease financing; and (x) up to $150,000,000 of revolving credit
secured by property other than the Collateral.

 

9.13 Prepayment. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, voluntarily prepay any Debt, except (i) the Obligations in accordance
with the terms of this Agreement and (ii) the prepayment of Debt in connection
with a refinancing thereof permitted under clause (v) of Section 9.12.

 

9.14 Transactions with Affiliates.

 

(a) Except as set forth in Schedule 9.14 and below, neither the Borrower nor any
of its Restricted Subsidiaries shall, sell, transfer, distribute, or pay any
money or property, including, but not limited to, any fees or expenses of any
nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, the Borrower and
its Restricted Subsidiaries may (i) execute, deliver and perform its obligations
under, and consummate the transactions contemplated by, the Operating Agreement
and the Contribution Agreement and the agreements contemplated under such
agreements, and (ii) engage in other transactions with Affiliates, including the
Permitted Affiliate Investments; provided that the terms of any such
transactions described in this subsection (ii) shall be no less favorable to the
Borrower and its Restricted Subsidiaries than would be obtained in a comparable
arms’-length transaction with a third party who is not an Affiliate. The
Borrower shall fully disclose to the Agent and the Lenders the amounts and terms
of any such Affiliate transaction to the extent such transaction is not entered
into in the ordinary course of the Borrower’s business or to the extent
involving consideration in excess of $10,000,000. The parties acknowledge that
the Borrower and its Restricted Subsidiaries from time to time engage in
transfers among each other of inventory and equipment on an arms-length basis in
the ordinary course of business, and no further disclosure is required under
this Section 9.14(a) in that regard. Without limiting the operation of the
foregoing provisions of this Section 9.14(a), the parties further acknowledge
that (A) pursuant to the Sales and Purchase Agreement of FASL (Japan) Products
among AMD, Fujitsu and FASL Japan dated as of September 8, 1995 as amended, and
related agreements (copies of which have been provided to the Agent), FASL Japan
engages and will engage in transactions with AMD and AMDISS for the sale of
wafers and the joint development of technology, and certain joint licenses and
cross licenses and other agreements in connection therewith, and (B) pursuant to
the Operating Agreement and the Contribution Agreement and the agreements
contemplated under such agreements, the Borrower engages and will engage in
transactions with AMD and AMDISS and in each such case, no further disclosure is
required under this Section 9.14(a) in that regard.

 

46



--------------------------------------------------------------------------------

(b) Borrower shall not enter into any lending or borrowing transaction with any
employees of Borrower, except loans to its respective employees, officers and
directors on an arms’-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $100,000 to any individual and up to a
maximum of $2,000,000 in the aggregate at any one time outstanding.

 

9.15 Investment Banking and Finder’s Fees. Neither the Borrower nor any of its
Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement.
The Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

9.16 Business Conducted. The Borrower shall not and shall not permit any of its
Subsidiaries to, engage directly or indirectly, in any material line of business
substantially different from those lines of business in which the Borrower and
its Subsidiaries are engaged on the Closing Date.

 

9.17 Liens.

 

(a) Collateral. Neither the Borrower nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property constituting
Collateral now owned or hereafter acquired by any of them, except Permitted
Liens.

 

(b) Non-Collateral. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, create, incur, or assume any Lien, or permit to exist any nonconsensual
Lien, on any property not constituting Collateral now owned or hereafter
acquired by any of them, except Permitted Liens.

 

9.18 Fiscal Year. The Borrower shall not change its Fiscal Year.

 

9.19 Adjusted Tangible Net Worth. At any time that Net Domestic Cash is less
than the Target Cash Level, the Borrower will maintain Adjusted Tangible Net
Worth, determined as of the last day of each fiscal quarter, of not less than
$850,000,000.

 

47



--------------------------------------------------------------------------------

9.20 EBITDA. At any time that Net Domestic Cash is less than the Target Cash
Level, the Borrower will maintain EBITDA as of the last day of each fiscal
period set forth below of not less than the amount set forth below opposite such
fiscal period:

 

Period

--------------------------------------------------------------------------------

    

Amount

--------------------------------------------------------------------------------

Quarter ending September 2003

     $ (40,000,000)

For the six months ending December 2003

     $  75,000,000  

For the nine months ending March 2004

     $170,000,000  

For the four quarters ending June 2004

     $285,000,000  

For the four quarters ending September 2004

     $475,000,000  

For the four quarters ending December 2004

     $550,000,000  

For the four quarters ending in 2005

     $640,000,000  

For the four quarters ending in 2006

     $800,000,000  

 

9.21 Fixed Charge Coverage Ratio. At any time that Net Domestic Cash is less
than the Target Cash Level, the Borrower shall not permit, as of the last day of
any fiscal quarter, the ratio of (a) EBITDA for the period of the last four
fiscal quarters ended on such date to (b) the sum of (i) interest expense for
such period plus (ii) scheduled amortization of Debt For Borrowed Money for such
period plus (iii) Capital Expenditures for such period, in each case, of the
Borrower and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP, to be less than (1) –0.6 to 1.00 for the third fiscal
quarter of 2003, (2) 0.2 to 1.00 for the fourth fiscal quarter of 2003, (3) 0.25
to 1.00 for the first fiscal quarter of 2004, (4) 0.4 to 1.0 for the period
ending June 2004, (5) 0.8 to 1.00 for the period ending September 2004, (6) 1.0
to 1.00 for the period ending December 2004, (7) 1.0 to 1.00 for the full fiscal
year 2005, and (8) 0.9 to 1.00 for the full fiscal year 2006.

 

9.22 Use of Proceeds. The Borrower shall use the proceeds of the Loans for
working capital and other general business purposes not in contravention of any
Requirement of Law or of any Loan Document. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (iv) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.

 

48



--------------------------------------------------------------------------------

9.23 Interest Rate Protection. Within thirty (30) days of receipt of a written
notice from the Agent regarding concerns over interest rate and currency
fluctuation protection and at all times thereafter through the Stated
Termination Date, the Borrower shall enter into and maintain one or more Rate
Protection Arrangements, which shall be on terms, for periods and with
counterparties acceptable to the Agent, and by which the Borrower is protected
against increases in interest rates from and after the date of such contracts as
to a notional amount of not less than fifty percent (50%) (or such lower
percentage as shall be acceptable to the Agent) of the aggregate outstanding
balances of the Loans at all such times.

 

9.24 Further Assurances.

 

(a) The Borrower shall execute and deliver, or cause to be executed and
delivered, to the Agent and/or the Lenders such documents and agreements, and
shall take or cause to be taken such actions, as the Agent or any Lender may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents. Without limiting the generality of
the preceding sentence, promptly upon request by the Agent or the Majority
Lenders, the Borrower shall (and shall cause any of its Subsidiaries to) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, control agreements,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Agent or such Lenders, as the case may be, may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, (ii) to subject to the Liens created by any of the
Loan Documents any of the properties, rights or interests covered by any of the
Loan Documents, (iii) to perfect and maintain the validity, effectiveness and
priority of any of the Loan Documents and the Liens intended to be created
thereby, and (iv) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Agent and Lenders the rights granted or now or
hereafter intended to be granted to the Agent and the Lenders under any Loan
Document or under any other document executed in connection therewith.

 

(b) The Borrower shall ensure that all written information, exhibits and reports
furnished to the Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.

 

9.25 Impairment of Intercompany Transfers. Borrower shall not directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Restricted Subsidiary to Borrower.

 

49



--------------------------------------------------------------------------------

9.26 No Speculative Transactions. Borrower shall not engage in any transaction
involving commodity options, futures contracts or similar transactions, except
solely to hedge against fluctuations in the prices of commodities owned or
purchased by it and the values of foreign currencies receivable or payable by it
and interest swaps, caps or collars.

 

ARTICLE 10

 

CONDITIONS PRECEDENT

 

10.1 Conditions to Effectiveness. The effectiveness of this Agreement and the
obligation of the Lenders to consent to the assignment of the Existing Loans
from AMD and AMDISS to the Borrower is subject to the following conditions
precedent having been satisfied in a manner satisfactory to the Agent and each
Lender (such date on which all of the following conditions are and remain
satisfied, the “Closing Date”):

 

(a) This Agreement, the Parent Guaranties, the AMD Security Agreement and the
other Loan Documents shall have been executed by each party thereto and/or
assigned to the Borrower as contemplated in the Assignment Agreement.

 

(b) The Parents or the Borrower shall have paid all fees due and payable to GECC
and the Lenders as of the Closing Date, which fees shall be nonrefundable, and
all fees and expenses of the Agent and the reasonable Attorney Costs incurred in
connection with any of the Loan Documents and the transactions contemplated
thereby to the extent invoiced.

 

(c) The Agent shall have received:

 

(i) Copies of the resolutions of the Board of Managers of the Borrower
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Secretary or an Assistant Secretary of the Borrower;

 

(ii) A certificate of the Secretary or Assistant Secretary of the Borrower,
dated the Closing Date, certifying the names, titles and true signatures of the
officer or officers of the Borrower authorized to execute, deliver and perform,
as applicable, this Agreement, and all other Loan Documents to be delivered by
it hereunder; and

 

(iii) the Certificate of Formation and the Operating Agreement, certified by the
Secretary or Assistant Secretary of the Borrower as of the Closing Date.

 

50



--------------------------------------------------------------------------------

(d) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as of the Closing Date as if made on such
date.

 

(e) No Default or Event of Default shall exist on the Closing Date, or would
exist after giving effect to the assumption of the Existing Loans.

 

(f) A certificate signed by a Responsible Officer of the Borrower, dated as of
the Closing Date, stating that: (A) the representations and warranties contained
in Article VIII are true and correct on and as of such date, (B) no Default or
Event of Default exists, and (C) since December 29, 2002, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 

(g) All material conditions precedent to the closing of the transactions under
the Contribution Agreement shall have been satisfied;

 

(h) The Agent and the Lenders shall have received such opinions of counsel for
the Borrower as the Agent or any Lender shall request, each such opinion to be
in a form, scope, and substance satisfactory to the Agent, the Lenders, and
their respective counsel.

 

(i) The Agent shall have received, in form and substance satisfactory to it:

 

(i) evidence that all filings, registrations and recordings have been made in
the appropriate governmental offices, and all other action has been taken, which
shall be necessary to create and/or continue, in favor of the Agent on behalf of
the Lenders, a perfected first priority Lien on the Collateral (subject only to
Permitted Liens) and a second priority Lien on the collateral granted pursuant
to the AMD Security Agreement, including evidence of recordation of an amendment
to the Deed of Trust (which may consist of a written or telephonic confirmation
from the title insurance company), and amendments to UCC financing statements
filed in connection with the Existing Loan Agreement, in each case in the
appropriate governmental offices;

 

(ii) evidence that the Liens on the Collateral granted to the Agent on behalf of
the Lenders are subject only to Permitted Liens, including the results of
searches conducted in the UCC filing records in each of the governmental offices
in which UCC-1 financing statements shall have been filed;

 

(iii) an endorsement to the title insurance policy (or a binding commitment
therefor) for the Deed of Trust (A) issued by a title insurance company of
recognized standing satisfactory to the Agent, (B) on an ALTA lender’s extended
coverage policy, in an amount and form satisfactory to the Agent, (C) naming the
Agent, for the ratable benefit of the Lenders, as the insured thereunder, (D)
insuring that the Deed of Trust insured thereby as assigned by AMD to the
Borrower continues to creates a valid first priority Lien on the property
covered by such Deed of Trust, subject to no other Liens, other than Permitted
Liens, and to no other exceptions, other than those satisfactory to the Agent,
and (E) containing such endorsements and affirmative coverage as the Agent or
any Lender (through the Agent) may reasonably request;

 

51



--------------------------------------------------------------------------------

(iv) such surveys, appraisals, consents of landlords, estoppels from landlords,
tenant subordination agreements and other documents and instruments in
connection with assignment of the Deed of Trust pursuant to the Contribution
Agreement as shall reasonably be deemed necessary by the Agent or any Lender;
and

 

(v) evidence that all insurance required under this Agreement and the Collateral
Documents is in full force and effect;

 

(j) [Reserved]

 

(k) The Agent shall have received a good standing and tax good standing
certificate for the Borrower and AMD from the Secretary of State of Delaware,
California and Texas as of a recent date, together with a bring-down certificate
by facsimile dated the Closing Date, if requested by the Agent;

 

(l) The Borrower shall have delivered to the Agent the completed Schedules to
this Agreement in form and substance reasonably satisfactory to the Agent; and

 

(m) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
reasonably satisfactory in form, scope, and substance to the Agent and the
Lenders.

 

The acceptance and assumption by the Borrower of the Existing Loans shall be
deemed to be (i) a representation and warranty made by the Borrower to the
effect that all of the conditions precedent to the assumption of such Existing
Loans have been satisfied, and (ii) a reaffirmation of the granting and
continuance of Agent’s Liens, on behalf of itself and the Lenders, pursuant to
the Collateral Documents, in each case with the same effect as delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of the
Borrower, dated such date, to such effect.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 10.1 have been fulfilled to the satisfaction of such
Lender and (ii) the decision of such Lender to execute and deliver to the Agent
an executed counterpart of this Agreement was made by such Lender independently
and without reliance on the Agent or any other Lender as to the satisfaction of
any condition precedent set forth in this Section 10.1.

 

52



--------------------------------------------------------------------------------

ARTICLE 11

 

DEFAULT; REMEDIES

 

11.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

 

(a) any failure by the Borrower to pay (i) when due, the principal of any of the
Obligations or (ii) within three days after the same becomes due whether upon
demand or otherwise, any interest or premium on any of the Obligations or any
fee or other amount owing hereunder or under any of the other Loan Documents;

 

(b) any representation or warranty made or deemed made by the Borrower in this
Agreement or by the Borrower or any of its Subsidiaries in any of the other Loan
Documents, any Financial Statement, or any certificate furnished by the Borrower
or any of its Subsidiaries at any time to the Agent or any Lender is incorrect
in any material respect as of the date on which made, deemed made, or furnished;

 

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 9.2 (as to the Borrower), 9.3,
9.7, 9.8, 9.9, 9.11 through 9.23; or (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 7.2 and 7.3 and such default shall continue unremedied for a period of
10 days after the earlier of (A) the date upon which a Responsible Officer knew
or reasonably should have known of such default or (B) the date upon which
written notice thereof is given to the Borrower by the Agent or any Lender; or
(iii) any default shall occur in the observance or performance of any of the
other covenants and agreements contained in this Agreement, any other Loan
Documents, or any other agreement entered into at any time to which the Borrower
or any Subsidiary and the Agent or any Lender are party, and such default shall
continue unremedied for a period of 30 days after the earlier of (A) the date
upon which a Responsible Officer knew or reasonably should have known of such
default or (B) the date upon which written notice thereof is given to the
Borrower by the Agent or any Lender), or if any such agreement or document shall
terminate (other than in accordance with its terms or the terms hereof or with
the written consent of the Agent and the Majority Lenders) or become void or
unenforceable, without the written consent of the Agent and the Majority
Lenders;

 

(d) any default shall occur with respect to any Debt For Borrowed Money of the
Borrower or any of its Restricted Subsidiaries (other than the Obligations and
Subordinated Parent Debt) in an outstanding principal amount which exceeds
$2,500,000, or under any agreement or instrument under or pursuant to which any
such Debt For Borrowed Money may have been issued, created, assumed, or
guaranteed by the Borrower or any of its Restricted Subsidiaries, and such
default shall continue for more than the period of grace, if any, therein
specified, if the effect thereof (with or without the giving of notice or
further lapse of time or both) is to accelerate, or to permit the holders of any
such Debt For Borrowed Money to accelerate, the maturity of any such Debt For
Borrowed Money; or any such Debt For Borrowed Money shall be declared due and
payable or be required to be prepaid (other than by a regularly

 

53



--------------------------------------------------------------------------------

scheduled required prepayment) prior to the stated maturity thereof; or there
occurs under any Rate Protection Arrangement an Early Termination Date (as
defined in such Rate Protection Arrangement) resulting from (1) any event of
default under such Rate Protection Arrangement as to which the Borrower or any
Restricted Subsidiary is the Defaulting Party (as defined in such Rate
Protection Arrangement) or (2) any Termination Event (as so defined) as to which
the Borrower or any Restricted Subsidiary is an Affected Party (as so defined),
and, in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $2,500,000;

 

(e) the Borrower or any of its Restricted Subsidiaries shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing, or consent to, approve of, or
acquiesce in, any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for it or for all or any part of
its property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;

 

(f) an involuntary petition or proposal shall be filed or an action or
proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of the Borrower or any of its
Restricted Subsidiaries or for any other relief under the federal Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal, now or hereafter existing and either (i) such petition, proposal,
action or proceeding shall not have been dismissed within a period of sixty (60)
days after its commencement or (ii) an order for relief against the Borrower or
such Restricted Subsidiary shall have been entered in such proceeding;

 

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for the Borrower or any of its Restricted Subsidiaries or for
all or any part of its property shall be appointed or a warrant of attachment,
execution or similar process shall be issued against any part of the property of
the Borrower or any of its Restricted Subsidiaries;

 

(h) the Borrower or any of its Restricted Subsidiaries shall file a certificate
of dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

 

(i) all or any material part of the property of the Borrower or any of its
Restricted Subsidiaries shall be nationalized, expropriated or condemned, seized
or otherwise appropriated, or custody or control of such property or of the
Borrower or such Restricted Subsidiary shall be assumed by any Governmental
Authority or any court of competent jurisdiction at the instance of any
Governmental Authority, except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

 

54



--------------------------------------------------------------------------------

(j) any Parent Guaranty or other guaranty of the Obligations shall be
terminated, revoked or declared void or invalid;

 

(k) one or more non-interlocutory judgments, non-interlocutory orders, decrees
or arbitration awards is entered against the Borrower or any Restricted
Subsidiary involving in the aggregate liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related or unrelated series of transactions,
incidents or conditions, of $2,500,000 or more, and the same shall remain
unsatisfied or unvacated and unstayed pending appeal for a period of 30 days
after the entry thereof;

 

(l) any loss, theft, damage or destruction of any item or items of (i)
Collateral or (ii) other property of the Borrower or any Restricted Subsidiary
occurs which materially and adversely affects the property, business, operation
or condition of the Borrower and its Restricted Subsidiaries taken as a whole
and is not adequately covered by insurance;

 

(m) there occurs a Material Adverse Effect;

 

(n) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens which are expressly permitted hereunder to be
prior to the Agent’s Liens) or is terminated, revoked or declared void;

 

(o) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of 5% of
Adjusted Tangible Net Worth; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds 5% of Adjusted Tangible
Net Worth; or (iii) the Borrower or any ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multi-employer Plan in an aggregate amount in excess of 5% of Adjusted
Tangible Net Worth; or

 

(p) there occurs a Change of Control; or

 

(q) there occurs and is continuing an Event of Default under and as defined in
any of the Parent Guaranties, the Deed of Trust or any other Collateral
Document.

 

11.2 Remedies.

 

(a) If an Event of Default exists, the Agent shall, at the direction of the
Majority Lenders, do one or more of the following, at any time or times and in
any order, without notice to or demand on the Borrower: (A) terminate this
Agreement; (B) declare any or all Obligations to be immediately due and payable;
provided, however, that upon the occurrence of any Event of Default described in
Sections 11.1(e), 11.1(f), 11.1(g), or 11.1(h), the Commitments shall
automatically and immediately expire and all Obligations shall automatically
become immediately due and payable without notice or demand of any kind; and (C)
pursue its other rights and remedies under the Loan Documents and applicable
law.

 

55



--------------------------------------------------------------------------------

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have for the benefit of the Lenders, in addition to all other rights of the
Agent and the Lenders, the rights and remedies of a secured party under the UCC;
(ii) the Agent may, at any time, take possession of the Collateral and keep it
on the Borrower’s premises, at no cost to the Agent or any Lender, or remove any
part of it to such other place or places as the Agent may desire, or the
Borrower shall, upon the Agent’s demand, at the Borrower’s cost, assemble the
Collateral of the Borrower and make it available to the Agent at a place
reasonably convenient to the Agent; and (iii) the Agent may sell and deliver any
Collateral at public or private sales, for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent deems advisable, in its sole
discretion, and may, if the Agent deems it reasonable, postpone or adjourn any
sale of the Collateral by an announcement at the time and place of sale or of
such postponed or adjourned sale without giving a new notice of sale. Without in
any way requiring notice to be given in the following manner, the Borrower
agrees that any notice by the Agent of sale, disposition or other intended
action hereunder or in connection herewith, whether required by the UCC or
otherwise, shall constitute reasonable notice to the Borrower if such notice is
mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least five (5) Business
Days prior to such action to the Borrower’s address specified in or pursuant to
Section 15.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Obligations until the
Agent or the Lenders receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to the Borrower. In the
event the Agent seeks to take possession of all or any portion of the Collateral
by judicial process, the Borrower irrevocably waives: (A) the posting of any
bond, surety or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Agent retain possession
and not dispose of any Collateral until after trial or final judgment. The
Borrower agrees that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person. To the
maximum extent permitted by applicable law and by any applicable contract
governing the usage thereof, the Agent is hereby granted a license or other
right to use, without charge, the Borrower’s labels, patents, copyrights, name,
trade secrets, trade names, trademarks (subject to the Borrower’s right to
police the proper usage of trademarks and the maintenance of product quality
associated therewith), and advertising matter, or any similar property, in
completing production of any Collateral that is work-in-process, advertising or
selling any Collateral, and the Borrower’s rights under all licenses and all
franchise agreements shall inure to the Agent’s benefit for such purpose. The
proceeds of sale shall be applied first to all expenses of sale, including
attorneys’ fees, and then to the Obligations. The Agent will return any excess
to the Borrower and the Borrower shall remain liable for any deficiency.

 

(c) If an Event of Default occurs, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent’s rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

 

56



--------------------------------------------------------------------------------

ARTICLE 12

 

TERM AND TERMINATION

 

12.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date, or on such earlier date as provided in this Section 12.1. This
Agreement shall automatically terminate without any further action of the
parties if the Closing Date shall not have occurred on or prior to the Term
Expiry Date. The Agent upon direction from the Majority Lenders may terminate
this Agreement at any time after the Closing Date without notice upon the
occurrence of an Event of Default. Subject to Section 4.2, Borrower may
terminate this Agreement at any time after the Closing Date, subject to payment
and satisfaction of all Obligations (including all unpaid principal, accrued
interest and any early termination or prepayment fees or penalties). Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued interest and any early
termination or prepayment fees or penalties) shall become immediately due and
payable. Notwithstanding the termination of this Agreement, until all
Obligations are indefeasibly paid and performed in full in cash, the Borrower
shall remain bound by the terms of this Agreement and the other Loan Documents
and shall not be relieved of any of its Obligations, and the Agent and the
Lenders shall retain all their rights and remedies (including the Agent’s Liens
in and all rights and remedies with respect to all then existing and
after-arising Collateral).

 

12.2 Termination of Existing Loan Agreement and Mutual Release. Effective as of
the Closing Date, the Existing Loan Agreement shall be terminated and superseded
by this Agreement except for the provisions and liabilities which by their terms
are intended to survive such termination, including Section 4.6, Article 5,
Section 14.7, and Section 15.11. Subject to the surviving obligations and AMD’s
obligations under the AMD Guaranty, AMD and AMDISS shall be released from all
obligations and further liability under the Existing Loan Agreement. In
consideration for such release, each of AMD and AMDISS acknowledges that it does
not have, and hereby irrevocably waives, any claims against the Agent or any
Lender under the Existing Loan Agreement and agrees that the Agent and each of
the Lenders shall, as between AMD and AMDISS, be released from all obligations
and further liability under the Existing Loan Agreement as of the Closing Date.

 

ARTICLE 13

 

AMENDMENTS; WAIVER; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

13.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrower of any provision of
this Agreement. The Agent’s and each Lender’s rights under this Agreement and
the other Loan Documents will be cumulative and not exclusive of any other right
or remedy which the Agent or any Lender may have.

 

57



--------------------------------------------------------------------------------

13.2 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Lenders (or by the Agent at the written
request of the Majority Lenders) and the Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and the Borrower
and acknowledged by the Agent, do any of the following:

 

(a) increase or extend the Commitment of any Lender;

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

 

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

 

(e) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

 

(f) release Collateral other than as permitted by Section 14.11; or

 

(g) change the definitions of “Majority Lenders”

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent, affect the rights or duties of the Agent under
this Agreement or any other Loan Document.

 

13.3 Assignments; Participations.

 

(a) Any Lender may, with the written consent of the Agent (which consent shall
not be unreasonably withheld), after consultation with the Borrower, assign and
delegate to one or more Eligible Assignees (provided that no written consent of
the Agent shall be required in connection with any assignment and delegation by
a Lender to an Affiliate of such Lender) (each an “Assignee”) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $5,000,000
(provided that, unless an assignor Lender has assigned and delegated all of its
Loans and Commitments no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $5,000,000); provided, however, that the Borrower and the
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Agent by such Lender and the Assignee; (ii) such Lender and its Assignee
shall have delivered to the Borrower and the Agent an Assignment and Acceptance
in the form of Exhibit A (“Assignment and Acceptance”) and (iii) the assignor
Lender or Assignee has paid to the Agent a processing fee in the amount of
$4,000.

 

58



--------------------------------------------------------------------------------

(b) From and after the date that the Agent notifies the assignor Lender that it
has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assignor Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

59



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrower and the Agent shall continue to deal solely and directly with
the originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent and subject to
the same limitation as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.

 

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

ARTICLE 14

 

THE AGENT

 

14.1 Appointment and Authorization. Each Lender hereby designates and appoints
GECC as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 14. The provisions of this
Article 14 are solely for the benefit of the Agent, the Agent-Related Persons
and the Lenders and the Borrower shall have no rights as a third party
beneficiary of any of the provisions contained herein. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties,

 

60



--------------------------------------------------------------------------------

obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including the exercise of
remedies pursuant to Section 11.2, and any action so taken or not taken shall be
deemed consented to by the Lenders.

 

14.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

14.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own bad faith, gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

 

14.4 Reliance by Agent-Related Persons.

 

(a) The Agent-Related Persons shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Agent-Related Persons. Each Agent-Related Person shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate and, if it so requests, it shall first
be

 

61



--------------------------------------------------------------------------------

indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent-Related Person shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Lenders (or all
Lenders if so required by Section 13.2) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Article 10, each Lender that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by any Agent-Related Person to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender.

 

14.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Lenders in
accordance with Section 11; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

14.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by any
Agent-Related Person hereinafter taken, including any review of the affairs of
the Borrower and its Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to each Agent-Related Person that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and its Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of any of the Agent-Related Persons.

 

62



--------------------------------------------------------------------------------

14.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, from and against
any and all Indemnified Liabilities as such term is defined in Section 15.11;
provided, however, that no Lender shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.

 

14.8 Agent in Individual Capacity. GECC and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its Subsidiaries
and Affiliates as though GECC was not the Agent hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, GECC and its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Subsidiary) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Loans, GECC shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it was not the Agent, and the terms “Lender” and “Lenders” include GECC
in its individual capacity.

 

14.9 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Lenders and the Borrower, such resignation to be effective upon the acceptance
of a successor agent to its appointment as Agent. In the event the GECC sells
all of its Commitment and Loans as part of a sale, transfer or other disposition
by GECC of substantially all of its loan portfolio, GECC shall resign as Agent
and such purchaser or transferee shall become the successor Agent hereunder. If
the Agent resigns under this Agreement, subject to the proviso in the preceding
sentence, the Majority Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be reasonably satisfactory to
the Borrower. If no successor agent is appointed prior to the effective date of
the resignation of the Agent, the Agent may appoint, after consulting with the
Lenders and the Borrower, a successor agent from among the Lenders, which
successor agent shall be reasonably satisfactory to the Borrower. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term “Agent” shall mean such successor agent and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.

 

63



--------------------------------------------------------------------------------

14.10 Withholding Tax. Each Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Lender”) as to which payments to be made
under this Agreement or under any promissory note delivered hereunder are exempt
from United States withholding tax under an applicable statute or tax treaty
shall provide to Borrower and Agent a properly completed and executed IRS Form
W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Lender’s entitlement to such exemption (a “Certificate of Exemption”). Any
foreign Person that seeks to become a Lender under this Agreement shall provide
a Certificate of Exemption to Borrower and Agent prior to becoming a Lender
hereunder. No foreign Person may become a Lender hereunder if such Person fails
to deliver a Certificate of Exemption in advance of becoming a Lender.

 

14.11 Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Loans and all other Obligations; (ii) constituting property being sold or
disposed of (including in connection with a sale-leaseback transaction) in
accordance with Section 9.8 if the Borrower certifies to the Agent that the sale
or disposition is made in compliance with Section 9.8 (and the Agent may rely
conclusively on any such certificate, without further inquiry); (iii)
constituting property in which the Borrower owned no interest at the time the
Lien was granted or at any time thereafter; (iv) constituting property leased to
the Borrower pursuant to a lease permitted hereunder if the Borrower certifies
to the Agent that such lease is permitted hereunder (and the Agent may rely
conclusively on any such certificate, without further inquiry); or (v)
constituting property acquired after the Closing Date and financed pursuant to
Section 9.12(vii) if the Borrower certifies to the Agent that such financing is
made in compliance with Section 9.12(vii) (and the Agent may rely conclusively
on any such certificate, without further inquiry). Except as provided above, the
Agent will not release any of the Agent’s Liens without the prior written
authorization of the Lenders; provided that the Agent may, in its discretion,
release the Agent’s Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during any one year period without the prior written authorization
of the Lenders. Upon request by the Agent or the Borrower at any time, the
Lenders will confirm in writing the Agent’s authority to release any Agent’s
Liens upon particular types or items of Collateral pursuant to this Section
14.11.

 

(b) Upon receipt by the Agent of any authorization required pursuant to Section
14.11(a) from the Lenders of the Agent’s authority to release any Agent’s Liens
upon particular types or items of Collateral, and upon at least five (5)
Business Days’ prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

 

64



--------------------------------------------------------------------------------

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

 

(d) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, to execute and deliver the
Intercreditor Agreement.

 

14.12 Restrictions on Actions by Lenders; Sharing of Payments. Each of the
Lenders agrees that it shall not, without the express consent of all Lenders,
and that it shall, to the extent it is lawfully entitled to do so, upon the
request of all Lenders, set off against the Obligations, any amounts owing by
such Lender to the Borrower or any accounts of the Borrower now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by the Agent, take or cause to be
taken any action to enforce its rights under this Agreement or against the
Borrower, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

65



--------------------------------------------------------------------------------

14.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

 

14.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to the Agent on or prior to the Closing Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to the Agent. Concurrently with each such payment, the Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Loans or otherwise.

 

14.15 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into this Agreement and the other Loan
Documents relating to the Collateral, for the ratable benefit of the Agent and
the Lenders. Each Lender agrees that any action taken by the Agent or Majority
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral, and the exercise by the Agent
or the Majority Lenders, as applicable, of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

14.16 [Reserved]Relation Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

14.18 Other Agents. None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “co-agent,” “sole
arranger” or “syndication agent” (each, an “Other Agent”) shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those expressly set forth herein or otherwise applicable to all Lenders as
such. Without limiting the foregoing, (i) any Other Agent (other than the Agent)
may at any time resign as an Other Agent hereunder, and (ii) none of the Lenders
or other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

66



--------------------------------------------------------------------------------

ARTICLE 15

 

MISCELLANEOUS

 

15.1 Cumulative Remedies; No Prior Recourse to Collateral. The enumeration
herein of the Agent’s and each Lender’s rights and remedies is not intended to
be exclusive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies that the Agent and the Lenders may
have under the UCC or other applicable law. The Agent and the Lenders shall have
the right, in their sole discretion, to determine which rights and remedies are
to be exercised and in which order. The exercise of one right or remedy shall
not preclude the exercise of any others, all of which shall be cumulative. The
Agent and the Lenders may, without limitation, proceed directly against the
Borrower to collect the Obligations without any prior recourse to the
Collateral. No failure to exercise and no delay in exercising, on the part of
the Agent or any Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

15.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

15.3 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW YORK; PROVIDED THAT
THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

 

67



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 15.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY
ANY OTHER MANNER PERMITTED BY LAW.

 

15.4 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

15.5 Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

 

15.6 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting the Borrower’s obligations hereunder, from time to time: (a)
take from any Person and hold collateral for the payment of all or any part of
the Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

 

68



--------------------------------------------------------------------------------

15.7 Fees and Expenses. The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) reasonable Attorney Costs; (b) costs and
reasonable expenses (including attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) costs and reasonable expenses of lien and title searches and title
insurance; (d) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including costs and reasonable expenses paid or incurred by the Agent in
connection with the consummation of Agreement); (e) sums paid or incurred to pay
any amount or take any action required of the Borrower under the Loan Documents
that the Borrower fails to pay or take; (f) costs of appraisals, inspections,
and verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrower’s operations by the Agent plus
the Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $750 per day (or
portion thereof) for each agent or employee of the Agent with respect to each
field examination or audit); (g) costs and reasonable expenses of forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining any blocked accounts and lock boxes; (h) costs and reasonable
expenses of preserving and protecting the Collateral; and (i) costs and
reasonable expenses (including attorneys’ and paralegals’ fees and disbursements
which shall include the allocated cost of Agent’s in-house counsel fees and
disbursements) paid or incurred to obtain payment of the Obligations, enforce
the Agent’s Liens, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against the Agent arising out of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters). The
foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower.

 

15.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

69



--------------------------------------------------------------------------------

If to the Agent:

 

General Electric Capital Corporation/Capital Funding Inc.

401 Merritt Seven, 2nd Floor

Norwalk, Connecticut 06856

Attention: Dennis Bickerstaff, Senior Risk Manager

Telecopier No.: (203) 229-1928

Telephone No.: (203) 229-1989

 

and

 

General Electric Capital Corporation/Capital Funding, Inc.

2400 E. Katella Avenue, Suite 800

Anaheim, CA 92806

Attention: Nicholas DeCorso

Telecopier No.: (714) 456-9411

Telephone No.: (714) 456-9403

 

If to the Borrower:

 

FASL LLC

Attention: General Counsel

One AMD Place M/S 150

P.O. Box 3453

Sunnyvale, California 94086

U.S.A.

Facsimile: (408) 774-7399

 

with copies to:

 

Advanced Micro Devices, Inc.

One AMD Place

Mailstop 150

Sunnyvale, CA 94088

Attention: General Counsel

 

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

15.9 Waiver of Notices. Unless otherwise expressly provided herein, the Borrower
waives presentment, protest and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

 

70



--------------------------------------------------------------------------------

15.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

 

15.11 Indemnity of the Agent-Related Persons and the Lenders by the Borrower.
The Borrower agrees to defend, indemnify and hold the Agent-Related Persons, and
each Lender and each of its respective officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
reasonable Attorney Costs of counsel mutually acceptable to the Borrower and the
applicable Indemnified Person) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement, any other Loan Document, or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the bad faith, gross negligence or willful misconduct of such Indemnified
Person. The agreements in this Section shall survive payment of all other
Obligations.

 

15.12 Limitation of Liability. No claim may be made by the Borrower, any Lender
or other Person against the Agent, any Lender, or the affiliates, directors,
officers, officers, employees, or agents of any of them for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Loan Document, or any
act, omission or event occurring in connection therewith, and the Borrower and
each Lender hereby waive, release and agree not to sue upon any claim for such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

15.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrower, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement and the other
Loan Documents supersede any and all prior oral or written agreements relating
to the subject matter hereof or thereof. No modification, rescission, waiver,
release, or amendment of any provision of this Agreement or any other Loan
Document shall be made, except by a written agreement signed by the Borrower and
a duly authorized officer of each of the Agent and the requisite Lenders.

 

71



--------------------------------------------------------------------------------

15.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

 

15.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

 

15.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

[Signature pages follow.]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

    

“BORROWER”

    

FASL LLC

    

By

 

/s/    THOMAS M. MCCOY

--------------------------------------------------------------------------------

    

Name:

 

Thomas M. McCoy

--------------------------------------------------------------------------------

    

Title:

 

Manager

--------------------------------------------------------------------------------

    

“AGENT”

     GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent     

By

 

/s/    JAMES H. KAUFMAN

--------------------------------------------------------------------------------

    

Name:

 

James H. Kaufman

--------------------------------------------------------------------------------

    

Title:

 

Senior Risk Manager

--------------------------------------------------------------------------------

    

“LENDERS”

Existing Term Loans:

  

BANK OF AMERICA, N.A., as a Lender

Commitment: $40,625,000

                        

By

 

/s/    JOHN MCNAMARA

--------------------------------------------------------------------------------

    

Name:

 

John McNamara

--------------------------------------------------------------------------------

    

Title:

 

Vice President

--------------------------------------------------------------------------------

Existing Term Loans:

   GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

Commitment: $40,625,000

             

By

 

/s/    JAMES H. KAUFMAN

--------------------------------------------------------------------------------

    

Name:

 

James H. Kaufman

--------------------------------------------------------------------------------

    

Title:

 

Senior Risk Manager

--------------------------------------------------------------------------------

Existing Term Loans:

  

MERRILL LYNCH CAPITAL, a Division of

Merrill Lynch Business Financial Services Inc., as

a Lender

Commitment: $8,125,000

             

By

 

/s/    STEVE COLBY

--------------------------------------------------------------------------------

    

Name:

 

Steve Colby

--------------------------------------------------------------------------------

    

Title:

 

VP-Group Credit Manager

--------------------------------------------------------------------------------

 

Signature Page 1

to Term Loan Agreement